EXHIBIT 10.2

AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) dated as of
July 20, 2015, among
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P.
as Borrower,
the LENDERS party hereto,
KEYBANK, NATIONAL ASSOCIATION, as Administrative Agent,
and
KEYBANC CAPITAL MARKETS, MERRILL LYNCH, PIERCE, FENNER & SMITH, FIFTH THIRD BANK
and BMO CAPITAL MARKETS
as Joint Bookrunners and Joint Lead Arrangers
BANK OF AMERICA, N.A., FIFTH THIRD BANK and
BMO HARRIS BANK, N.A.
as Co- Syndication Agents,
and
CAPITAL ONE, NATIONAL ASSOCIATION
As Documentation Agent


ARTICLE I
Definitions
SECTION 1.01    Defined Terms
As used in this Agreement, the following terms have the meanings specified
below:
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted EBITDA” means, for a given testing period, EBITDA less the Capital
Expenditure Reserve.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means KeyBank, National Association, in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitments represented by such Lender's Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means, from time to time, (a) subject to clause (b) below, the
percentage rate set forth in the immediately following table corresponding to
the Consolidated Leverage Ratio as set forth in the Compliance Certificate most
recently delivered by the Borrower pursuant to Section 5.01(c). Any adjustment
to the Applicable Rate shall be effective as of the first day of the calendar
quarter immediately following the quarter during which the Borrower delivers to
the Agent the applicable Compliance Certificate pursuant to Section 5.01(c)
(with the Compliance Certificate for the most recently ended reporting period
delivered during a subject quarter taking precedence over a Compliance
Certificate for a prior reporting period delivered during the same quarter) . If
the Borrower fails to deliver a Compliance Certificate pursuant to Section
5.01(c), the Applicable Rate shall equal the percentages corresponding to
Level 5 until the first day of the calendar quarter immediately following the
quarter that the required Compliance Certificate is delivered. Notwithstanding
the foregoing, for the period from the Effective Date through but excluding the
date on which the Agent first determines the Applicable Rate for Loans as
provided above, the Applicable Rate shall be determined based on Level 1:

1

--------------------------------------------------------------------------------




Level
Consolidated Leverage Ratio
Applicable Rate for Revolving Loans which are Eurodollar Loans
Applicable Rate for Revolving Loans which are Alternate Base Rate Loans
Applicable Rate for Term Loans which are Eurodollar Loans
Applicable Rate for Term Loans which are Alternate Base Rate Loans
1
Less than 45%
1.30%
.30%
1.25%
.25%
2
Greater than or equal to 45% but less than 50%
1.45%
.45%
1.40%
.40%
3
Greater than or equal to 50% but less than 55%
1.60%
.60%
1.55%
.55%
4
Greater than or equal to 55% but less than 60%
1.90%
.90%
1.85%
.85%
5
Greater than or equal to 60%
2.20%
1.20%
2.15%
1.15%

The Applicable Rate shall be adjusted quarterly upon delivery of the Compliance
Certificate pursuant to Section 5.01(c). Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Rate
for any period shall be subject to the provisions of Section 2.17(f).
(b)    If Borrower obtains an Investment Grade Rating from at least one of S&P
or Moody’s, and provided that no Event of Default is then occurring, at
Borrower’s irrevocable election, the Applicable Rate shall thereafter at all
times be determined based on the applicable rate per annum set forth in the
below table corresponding to the level (each a “Pricing Level”) into which such
Debt Rating then falls, notwithstanding any failure of Borrower to maintain an
Investment Grade Rating or any failure of Borrower to maintain a Debt Rating.
Investment Grade Rating
Applicable Rate for Revolving Loans which are Eurodollar Loans
Applicable Rate for Revolving Loans which are Alternate Base Rate Loans
Applicable Rate for Term Loans which are Eurodollar Loans
Applicable Rate for Term Loans which are Alternate Base Rate Loans
Facility Fee
Pricing Level 1
At least A- or A3
0.875%
.0%
.90%
.0%
.125%
Pricing Level 2
At least BBB+ or Baa1
0.950%
.0%
1.00%
.0%
.15%
Pricing Level 3
At least BBB or Baa2
1.050%
.05%
1.15%
.15%
.20%
Pricing Level 4
At least BBB- or Baa3
1.250%
.25%
1.40%
.40%
.25%
Pricing Level 5
Below BBB-, Baa3 or unrated
1.650%
.65%
1.85%
.85%
.30%

Each change in the Applicable Rate resulting from a change in the Debt Rating of
Borrower shall be effective for the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change. Notwithstanding the above, during any period for which the
Borrower has received three Debt Ratings which are not equivalent, the
Applicable Rate will be determined by (a) the highest Debt Rating if they differ
by only one level and (b) the average of the two highest Debt Ratings if they
differ by two or more levels (unless the average is not a recognized level, in
which case the Applicable Rate will be based on the level corresponding to the
second highest Debt Rating). During any period for which the Borrower has
received only two Debt Ratings and such Debt Ratings are not equivalent, the
Applicable Rate will be determined by (1) the highest Debt Rating if they differ
by only one level and (ii) the median of the two Debt Ratings if they differ by
two or more levels (unless the median is not a recognized level, in which case
the Applicable Rate will be based on the

2

--------------------------------------------------------------------------------




Debt Rating one level below the level corresponding to the higher Debt Rating).
During any period for which the Borrower has received a Debt Rating from only
one Rating Agency, the Applicable Rate shall be determined based on such Debt
Rating so long as such Debt Rating is from either S&P or Moody's. During any
period for which the Borrower does not have a Debt Rating from any Rating
Agency, or during any other period not otherwise covered by this definition, the
Applicable Rate shall be determined based on Level 5.
“Approved Fund” has the meaning set forth in Section 9.04(b).
“Assets Under Development” means all Real Property, or phases thereof, that is
under construction or development as an income-producing project in a diligent
manner and in accordance with industry standard construction schedules, but for
which a certificate of occupancy has not been issued.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means with respect to the Revolving Loan, the period from
and including the Effective Date to but excluding the Revolving Loan Maturity
Date.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Griffin Capital Essential Asset Operating Partnership, L.P., a
Delaware limited partnership.
“Borrower Materials” has the meaning set forth in Section 9.01.
“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Base Availability” means, as adjusted from time to time pursuant to
the terms hereof, the following: the lesser of (a) Unencumbered Asset Pool LTV
Percentage multiplied by the Unencumbered Asset Pool Value; or (b) a Loan amount
which would provide a minimum Unsecured Interest Coverage Ratio of 2.00:1.00.
“Borrowing Base Certificate” has the meaning set forth in Section 5.01(c) hereof
and a form of which is attached hereto as Exhibit G.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
“Capital Expenditure Reserve” means, on an annual basis, an amount equal to
$0.25 per square foot for each office or educational property owned by Borrower,
a UAP Owner, or the Parent (or a Subsidiary thereof) and $0.10 per square foot
for each warehouse, industrial or distribution property owned by Borrower, a UAP
Property Owner, or the Parent (or a Subsidiary thereof).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than fifty percent (50%) of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Parent; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Parent by Persons who were neither (i) nominated by the board
of directors of the Parent nor (ii) appointed by directors so nominated; (c) the
acquisition of direct or indirect Control of the Parent by any Person or group;
(d) the replacement, removal or resignation of Griffin Capital Corporation or an
Affiliate thereof as asset manager and advisor to the Borrower, any UAP Property
Owner and the Parent, or (e) the failure of the OP to own, directly or
indirectly, free and clear of any Liens, 100% of the ownership interests in each
UAP Property Owner; provided however, that the exercise by a Starwood Entity of
its rights under the Starwood Documents to (i) elect a majority of the board of
directors (as more particularly set forth in Section 3.2 of the Investor Rights
Agreement referenced in clause (b) of the definition of the Starwood Documents)
of the Parent or (ii) cause the issuance of the Series A Preferred Shares (as
defined in the Starwood Documents) shall not be deemed to constitute a Change in
Control hereunder, provided further, that any exercise of any Starwood Entity’s
rights to (x) to replace Griffin Capital Essential Asset Advisor, LLC under the
Subordination of Second Amended and Restated Advisory Agreement entered into
between the Parent, SPT Griffin Holdings, LLC, and Griffin Capital Essential
Asset Advisor, LLC, or (y) to replace

3

--------------------------------------------------------------------------------




Griffin Capital Essential Asset Property Management, LLC under the Subordination
of Management Agreements entered into between the OP, various affiliates of the
OP, SPT Griffin Holdings, LLC, and Griffin Capital Essential Asset Property
Management, LLC with respect to any UAP Property, shall require the prior
approval of the Lenders in their sole discretion.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement by any Governmental Authority, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.14(b), by any lending
office of such Lender or by such Lender's or the Issuing Bank's holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement. Notwithstanding anything herein to the contrary, (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the aggregate amount of such
Lender’s Revolving Commitment and Term Commitment.
“Compliance Certificate” has the meaning set forth in Section 5.01(c) hereof and
a form of which is attached hereto as Exhibit B.
“Consolidated Leverage Ratio” means the ratio (expressed as a percentage) of (a)
the Indebtedness of Borrower, Guarantor and their direct and indirect
subsidiaries (without duplication) to (b) Total Asset Value.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any board of
directors of a corporation. “Controlling” and “Controlled” have meanings
correlative thereto.
“Core Funds from Operations” means for a given period, Parent’s net income (or
loss) determined on a consolidated basis in accordance with GAAP (unless
otherwise indicated herein) for such period (after payment of any amounts by the
Borrower under the Starwood Documents), excluding gains or losses from
extraordinary items, impairment and other non-cash charges, acquisition fees and
related expenses, plus real estate depreciation and amortization. Core Funds
from Operations will be adjusted for (i) unconsolidated entities to reflect
funds from operations on the same basis, (ii) the impact of straight-lining of
rents, (iii) the amortization of intangibles associated with the amortization of
above or below market rents, pursuant to ASC 805 (formerly FASB 141) and
calculation of interest expense in accordance with FBS APB 14-1.
“Credit Party” means the Borrower and each Guarantor.
“Debt Rating” means, as of any date of determination, the rating as determined
by a Rating Agency of a Person’s non credit enhanced, senior unsecured long term
debt. The Debt Rating in effect at any date is the Debt Rating that is in effect
at the close of business on such date.
“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the Bankruptcy Code and all
amendments thereto, as are in effect from time to time during the term of this
Agreement.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or any Issuing Bank or Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower,

4

--------------------------------------------------------------------------------




to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.20(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, each Swingline
Lender and each Lender.
“Dollars” or “$” refers to lawful money of the United States of America.
“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, plus (c) to the extent expressly subordinated
to the Loans, the subordinated portion of all asset management and property
management fees plus (d) property acquisition fees and related expenses, plus or
minus (e) to the extent included in the determination of net income, any
extraordinary losses or gains, such as those resulting from sales or payment of
Indebtedness, in each case, as determined on a consolidated basis in accordance
with GAAP (unless otherwise indicated herein), and including (without
duplication) the Equity Percentage of EBITDA for the Parent's non-wholly owned
direct and indirect subsidiaries. EBITDA shall be adjusted for any Real Property
which has not been owned for a full quarter to gross up the net operating income
as if such Real Property has been owned at the beginning of such quarter.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Eligible Assignee” means any one or more of the following, provided in each
instance the Lenders have received and approved all “know your customer” and
other information as the Lenders may reasonably request with respect to such
Person taking title to the Preferred Units or Series A Preferred Shares: (A) (i)
a commercial bank organized under the laws of the United States, or any State
thereof, respectively, and having total assets in excess of $600,000,000 and
liquid assets in excess of $250,000,000; (ii) an investment bank, savings and
loan association or savings bank organized under the laws of the United States
or any State thereof, and having total assets in excess of $600,000,000 and
liquid assets in excess of $250,000,000; (iii) a commercial bank organized under
the laws of any other country that is a member of the OECD or has concluded
special lending arrangements with the International Monetary Fund associated
with its General Arrangements to Borrow, or a political subdivision of any such
country, and having total assets in excess of $600,000,000 and liquid assets in
excess of $250,000,000, so long as such bank is acting through a branch or
agency located in the United States; (iv) the central bank of any country that
is a member of the OECD; (v) a real estate investment trust, trust company,
commercial credit corporation, hedge fund, opportunity fund, pension plan,
pension fund or pension advisory firm, mutual fund, government entity, plan
finance company, insurance company or other financial institution or fund
(whether a corporation, partnership, trust or other entity) that is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and having total assets in excess of $600,000,000 and
liquid assets in excess of $250,000,000; (vi) an investment fund, investment
company, money management firm or “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act of 1933, as amended, or an
institutional “accredited investor” within the meaning of Regulation D under the
Securities Act of 1933, as amended, and (vii) any Person described in clauses
(i) through (vi) of this clause (A) acting as agent on behalf of another lender
or group of lenders, whether or not such lenders are Eligible Assignees and (B)
any Person Controlling, Controlled by or under common Control with any Person
described in clause (A). For the purposes of this definition, “Control” means
(i) the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise, and (ii) the ownership, direct
or indirect, of no less than fifty-one percent (51%) of the voting securities of
such Person, and the terms “Controlled,” “Controlling” and “Common Control”
shall have correlative meanings.
“Environmental Claim” means any notice of violation, action, claim,
Environmental Lien, demand, abatement or other order or direction (conditional
or otherwise) by any Governmental Authority or any other Person for personal
injury (including sickness, disease or death), tangible or intangible property
damage, damage to the environment, nuisance, pollution, contamination or other
adverse effects on the environment, or for fines, penalties or restriction,
resulting from or based upon (i) the existence, or the continuation of the
existence, of a Release (including, without limitation, sudden or non-sudden
accidental or non-accidental Releases) of, or exposure to, any Hazardous
Material, or other Release in, into or onto the environment (including, without
limitation, the air, soil, surface water or groundwater) at, in, by, from or
related to any property owned, operated or leased by the

5

--------------------------------------------------------------------------------




Borrower or any of its Subsidiaries or any activities or operations thereof;
(ii) the environmental aspects of the transportation, storage, treatment or
disposal of Hazardous Materials in connection with any property owned, operated
or leased by the Borrower or any of its Subsidiaries or their operations or
facilities; or (iii) the violation, or alleged violation, of any Environmental
Laws or Environmental Permits of or from any Governmental Authority relating to
environmental matters connected with any property owned, leased or operated by
the Borrower or any of its Subsidiaries.
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 
9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §  1801 et
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §  136
et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §  6901
et seq., the Toxic Substances Control Act, 15 U.S.C. §  2601 et seq., the Clean
Air Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C. §  1251 et
seq., the Occupational Safety and Health Act, 29 U.S.C. §  651 et seq., (to the
extent the same relates to any Hazardous Materials), and the Oil Pollution Act
of 1990, 33 U.S.C. §  2701 et seq., as such laws have been amended or
supplemented, and the regulations promulgated pursuant thereto, and all
analogous state and local statutes.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) exposure to any Hazardous Materials in violation of any Environmental Law,
(c) the Release or threatened Release of any Hazardous Materials into the
environment in violation of any Environmental Law or (d) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Environmental Lien” means any lien in favor of any Governmental Authority
arising under any Environmental Law.
“Environmental Permit” means any permit required under any applicable
Environmental Law or under any and all supporting documents associated
therewith.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
to the extent any of the foregoing relate to a UAP Property.
“Equity Percentage” means the aggregate ownership percentage of Borrower in each
Unconsolidated Affiliate, which shall be calculated as the greater of (a)
Borrower’s nominal capital ownership interest in the Unconsolidated Affiliate as
set forth in the Unconsolidated Affiliate’s organizational documents, and (b)
Borrower’s economic ownership interest in the Unconsolidated Affiliate,
reflecting Borrower’s share of income and expenses of the Unconsolidated
Affiliate.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

6

--------------------------------------------------------------------------------




“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.18(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender's failure to comply with Section 2.16(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16(a), and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.
“Existing Credit Agreement” shall mean that certain Credit Agreement dated May
8, 2014 entered among the Borrower, KeyBank as administrative agent and the
various lenders party thereto.
“Facility Fee” has the meaning given that term in Section 2.11(b).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer or the chief accounting
officer of the Parent.
“Fitch” means Fitch, Inc., and its successors.
“Fixed Charge Coverage Ratio” means the ratio of, for the Parent, the Borrower
and their Subsidiaries on a consolidated basis(without duplication) (a) the sum
of Adjusted EBITDA for the immediately preceding calendar quarter; to (b) all of
the principal due and payable and principal paid on the Indebtedness (other than
amounts paid in connection with balloon maturities), plus all Interest Expense,
plus the aggregate of all cash dividends payable on any preferred stock
(including any paid under the Starwood Documents).
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

7

--------------------------------------------------------------------------------




“Guarantor” means, subject to Section 5.18, the Parent, and any other Person who
from time to time becomes a Subsidiary Guarantor as required by Section 5.13,
and any other Person who from time to time has executed a Guaranty as required
by the terms of this Agreement.
“Guaranty” means a guaranty in the form of Exhibit C attached hereto.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law;
provided, that Hazardous Materials shall not include any such substances or
wastes utilized or maintained at the Real Property in the ordinary course of
business and in accordance with all applicable Environmental Laws.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Hedging Obligations” means, with respect to the Parent, the Borrower or any
Subsidiary of the Parent or the Borrower, any obligations arising under any
Hedging Agreement entered into with the Administrative Agent or any Lender.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, including mandatorily redeemable preferred stock,
provided, however, that the Preferred Units and the Series A Preferred Shares
(each as defined in the Starwood Documents), shall not be deemed Indebtedness
(c) all obligations of such Person upon which interest charges are customarily
paid, (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others (excluding non-recourse carve-out
guarantees until such time as a claim has been filed for breach thereof), (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers' acceptances and (k) all obligations contingent or
otherwise, of such Person with respect to any Hedging Agreements (calculated on
a mark-to-market basis as of the reporting date). The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Indebtedness shall
be calculated on a consolidated basis in accordance with GAAP, and including
(without duplication) Borrower's Equity Percentage of Indebtedness for
non-wholly owned subsidiaries.
“Individual Property” and “Individual Properties” shall mean, from time to time,
all real estate property owned or ground leased by the Borrower or any UAP
Property Owner, together with all improvements, fixtures, equipment, and
personalty relating to such property.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Expense” shall mean all of a Person's paid, accrued or capitalized
interest expense on such Person's Indebtedness (whether direct, indirect or
contingent, and including, without limitation, interest on all convertible
debt), and including (without duplication) the Equity Percentage of Interest
Expense for the Borrower's (or the Parent’s) Unconsolidated Affiliates.
“Interest Payment Date” means the first Business Day of each calendar quarter.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (b)
any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

8

--------------------------------------------------------------------------------




“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Rate) determined
by the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Rate for the longest period for which
the LIBO Rate is available that is shorter than the Impacted Interest Period;
and (b) the LIBO Rate for the shortest period for which that LIBO Rate is
available that exceeds the Impacted Interest Period, in each case, at such time
“Investment Grade Rating” means a Debt Rating of BBB- or better from S&P or
Fitch, or Baa3 or better from Moody’s.
“Issuing Bank” means KeyBank, National Association, in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
“KeyBank” means KeyBank, National Association, in its individual capacity.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Revolving Loan Applicable Percentage of the total LC Exposure at such
time.
“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lender”
includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that (i) if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided
further that if the LIBOR Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be
the Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement, and
(ii) if no such rate administered by ICE Benchmark Administration (or by such
other Person that has taken over the administration of such rate for U.S.
Dollars) is available to the Administrative Agent, the applicable LIBOR Base
Rate for the relevant Interest Period shall instead be the rate determined by
the Administrative Agent to be the rate at which KeyBank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, in the approximate amount
of Administrative Agent’s relevant LIBOR Rate Loan and having a maturity equal
to such Interest Period.
“Lien” means, with respect to an asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, negative pledge, collateral
assignment, encumbrance, deposit arrangement, charge or security interest in, on
or of such asset; (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; (c) the filing under the Uniform Commercial Code or
comparable law of any jurisdiction of any financing statement naming the owner
of the asset to which such Lien relates as debtor; (d) any other preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or other obligation; and (e) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, including any dividend reinvestment or redemption plans.
“Loan Documents” means this Agreement, the Notes, the Guaranty, and all other
instruments, agreements and written obligations executed and delivered by any of
the Credit Parties in connection with the transactions contemplated hereby.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Management Company” means, collectively, Griffin Capital Essential Asset
Property Management, LLC and/or Griffin Capital Essential Asset Advisor, LLC.

9

--------------------------------------------------------------------------------




“Material Acquisition” means an acquisition of assets with a total cost that is
more than 10% of Total Asset Value based upon the most recent compliance
certificate submitted prior to such acquisition.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of (i) the Borrower
and its Subsidiaries, other than owners of UAP Properties, and the Guarantor,
taken as a whole, or (ii) any UAP Property Owner, (b) the ability of any of the
Credit Parties to perform their obligations under the Loan Documents or (c) the
rights of or benefits available to the Administrative Agent or the Lenders under
the Loan Documents.
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Credit Party or UAP Property
Owner is a party as to which the breach, nonperformance, cancellation or failure
to renew by any party thereto could reasonably be expected to have a Material
Adverse Effect.
“Maturity Date” means either of the Revolving Loan Maturity Date or the Term
Loan Maturity Date, as the context of this Agreement requires.
“Maximum Loan Available Amount” means, on any date, an amount equal to the
lesser of (a) the aggregate Commitments or (b) (i) the aggregate Borrowing Base
Availability less (ii) all Unsecured Debt (other than the Obligations) of the
Parent, the Borrower and their Subsidiaries.
“Maximum Rate” shall have the meaning set forth in Section 9.13.
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Operating Income” shall mean, for any income producing operating Real
Property, the difference between (a) any rentals, proceeds and other income
received from such property, but excluding any early lease termination penalties
during the determination period, less (b) an amount equal to all costs and
expenses (excluding Interest Expense, depreciation and amortization expense, and
any expenditures that are capitalized in accordance with GAAP) incurred as a
result of, or in connection with, or properly allocated to, the operation or
leasing of such property during the determination period; provided, however,
that the amount for the expenses for the management of a property included in
clause (b) above shall be set at the greater of actual or three percent (3%) of
the amount provided in clause (a) above, less (c) the Capital Expenditure
Reserve. Net Operating Income shall be calculated based on the immediately
preceding calendar quarter, annualized, unless the Real Property has not been
owned by the Borrower or its Subsidiaries for the entirety of such calendar
quarter, in which event Net Operating Income shall be grossed up for such
ownership period. Net Operating Income shall be calculated on a consolidated
basis in accordance with GAAP but adjusted for non-cash operating items such as
straight line rents and the amortization of above and below market lease assets
and liabilities and other non-cash items and including (without duplication) the
Equity Percentage of Net Operating Income for the Borrower’s non-wholly owned
Affiliates.
“Note” means a promissory note in the form attached hereto as Exhibit D payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by Borrower, as the same may be amended, supplemented, modified or
restated from time to time; “Notes” means, collectively, all of such Notes
outstanding at any given time.
“Obligations” means all liabilities, obligations, covenants and duties of any
Credit Party to the Administrative Agent, the Issuing Bank and/or any Lender
arising under or otherwise with respect to any Loan Document, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any bankruptcy or other insolvency
proceeding naming such person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceedings.
“OFAC” has the meaning set forth in Section 3.16.
“OP” means Griffin Capital Essential Asset Operating Partnership, L.P., a
Delaware limited partnership.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, and not including the Excluded Taxes.
“Parent” means Griffin Capital Essential Asset REIT, Inc., a Maryland
corporation.
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.
“Payout Ratio” means the ratio of cash dividends or distributions to common
equityholders of the Parent paid or payable for the applicable period to Core
Funds from Operations.

10

--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;
(b)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;
(c)    deposits to secure the performance of bids, trade contracts, purchase,
construction or sales contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;
(d)    the Title Instruments and Liens (including customary Liens granted to or
for the benefit of a Governmental Authority in connection with tax increment
financing, tax abatements, or entitlement/payment in lieu of taxes structures)
approved by the Administrative Agent;
(e)    uniform commercial code protective filings with respect to personal
property leased to the Borrower or any Subsidiary;
(f)    landlords’ liens for rent not yet due and payable; provided that the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness other
than the Loans.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having an investment grade credit rating on the date of
acquisition;
(c)    investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
90 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    investments in Subsidiaries and Unconsolidated Affiliates made in
accordance with this Agreement.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning set forth in Section 9.01.
“Preliminary Approval” shall mean the following:
(a)    Delivery by the Borrower to the Administrative Agent and the Lenders of a
written request respect to any Individual Property proposed to be a UAP Property
together with the following, each such item to the reasonable satisfaction of
the Administrative Agent:
i.    A physical description;
ii.    A current rent roll for the Individual Property, along with operating
statements;
iii.    If the Individual Property is a to-be-developed office or industrial
property, a construction budget and sources and uses statement, including a pro
forma Borrowing Base Certificate which includes anticipated funding of the
Revolving Loan to complete 100% of construction for such Individual Property;
iv.    To the extent then available in Borrower’s files, copies of existing
title insurance policies, a title report and similar Lien status information;

11

--------------------------------------------------------------------------------




v.    The Borrower’s certification that to its knowledge the proposed UAP
Property presently satisfies (or is anticipated to satisfy upon the approval of
such UAP Property) the criteria for UAP Properties; and
vi.     Such other customary due diligence as the Administrative Agent may
reasonably request.
(b)    Administrative Agent shall, within five (5) Business Days after delivery
of all items described in subsection (a), above, grant or deny the preliminary
approval for the proposed UAP Property, with any denial providing an explanation
of the reasons for such denial.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by KeyBank, National Association, as its prime rate in effect at its
principal office in Cleveland, Ohio; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Public Lender” has the meaning set forth in Section 9.01.
“Qualified ECP Party” means, in respect of any interest rate cap, swap or other
hedging obligation, each Person which is a Credit Party that has total assets
exceeding $10,000,000 at the time such Credit Party’s guarantee and/or other
credit or collateral support, of such interest rate cap, swap or other hedging
obligation becomes effective, or otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder
“Rating Agency” means any of S&P, Moody’s and Fitch.
“Real Property” means, collectively, all interest in any land and improvements
located thereon (including direct financing leases of land and improvements
owned by a Credit Party), together with all equipment, furniture, materials,
supplies and personal property now or hereafter located at or used in connection
with the land and all appurtenances, additions, improvements, renewals,
substitutions and replacements thereof now or hereafter acquired by a Credit
Party.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property in violation of applicable Environmental Laws.
“Release Conditions” has the meaning set forth in Section 5.13(a).
“Release Request” has the meaning set forth in Section 5.13(a).
“Remedial Action” means all actions, including without limitation any capital
expenditures, required or necessary to (i) clean up, remove, treat or in any
other way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger public health or the environment; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities on any property owned or leased by the Borrower or any of
its Subsidiaries into compliance with all Environmental Laws.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Total Commitments or, if the Commitment of each Lender to make
Loans, the commitment of the Swingline Lender to make Swingline Loans, and the
obligation of the Issuing Bank to issue Letters of Credit have been terminated
pursuant to Article VII, Lenders holding in the aggregate at least 50% of the
Obligations (including the aggregate amount of each Lender’s risk participation
and funded participation in LC Exposure and Swingline Loans); provided that the
Commitment of, and the portion of the Obligations held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having more than 50% of the aggregate Revolving Commitments or, if the
Revolving Commitments of each Lender to make Revolving Loans, the commitment of
the Swingline Lender to make Swingline Loans, and the obligation of the Issuing
Bank to issue Letters of Credit have been terminated pursuant to Article VII,
Revolving Lenders holding in the aggregate at least 50% of the aggregate
Revolving Credit Exposure (including the aggregate amount of each Lender’s risk
participation and funded participation in LC Exposure and Swingline Loans);
provided that the Revolving Commitment of, and the portion of the Obligations
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders.
“Required Term Lenders” means, as of any date of determination, Term Lenders
having more than 50% of the aggregate Term Commitments and outstanding Term
Loans or, if the Term Commitments of each Term Lender have been terminated
pursuant to Article VII, Term Lenders holding in the aggregate at least 50% of
the outstanding Term Loans; provided that the Term Commitment of, and the
portion of the Obligations held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Term Lenders.

12

--------------------------------------------------------------------------------




“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any ownership interests in the
Parent, Borrower or any Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such ownership interests in the Parent or Borrower or any option, warrant
or other right to acquire any such shares of capital stock of the Parent or the
Borrower.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender's Revolving Credit Exposure hereunder,
as such commitment may be reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender's Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The aggregate amount of the Lenders’
Commitments as of the Effective Date is $500,000,000.00.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans, its LC
Exposure and Swingline Exposure at such time.
“Revolving Lender” means, at any time, each Lender that has a Revolving
Commitment.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“Revolving Loan Applicable Percentage” means, as to each Revolving Lender, the
ratio, expressed as a percentage, of (a) the aggregate amount of such Lender’s
Revolving Commitment to (b) the aggregate amount of the Revolving Commitments of
all Revolving Lenders; provided, however, that if at the time of determination
the Revolving Commitments have terminated or been reduced to zero, the
“Revolving Loan Applicable Percentage” of each Revolving Lender shall be the
Revolving Loan Applicable Percentage of such Lender in effect immediately prior
to such termination or reduction.
“Revolving Loan Maturity Date” means July 20, 2019, as the same may be extended
in accordance with Section 2.19.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poors Financial
Services LLC business, and its successors.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Secured Debt” means any Indebtedness of Borrower, Guarantor or their direct or
indirect subsidiaries which is secured by a lien on real property or any other
asset. Secured Debt shall include Borrower's and Guarantor's pro rata share of
Secured Debt of any non-wholly-owned direct or indirect subsidiary.
“Secured Debt Ratio” means the ratio of Secured Debt to Total Asset Value.
“Secured Recourse Debt” means all Secured Debt of any Person on a recourse basis
to such Person, the Borrower or any Guarantor.
“Secured Recourse Debt Ratio” means the ratio all Secured Recourse Debt to Total
Asset Value.
“Starwood Entity” means Starwood Property Trust, Inc., a Maryland corporation,
or any wholly owned direct or indirect subsidiary thereof, with SPT Griffin
Holdings, LLC being a wholly owned indirect subsidiary of Starwood Property
Trust, Inc.
“Starwood Documents” means, collectively (each dated, as applicable, November 5,
2013): (a) the Second Amended and Restated Limited Partnership Agreement of the
OP, as amended by Amendment No. 1 the Second Amended and Restated Limited
Partnership Agreement of Griffin Capital Essential Asset Operating Partnership,
L.P., (b) the Investor Rights Agreement entered into between the OP, the Parent,
Griffin Capital Essential Asset Advisor LLC, and SPT Griffin Holdings, LLC, (c)
Series A Cumulative Redeemable Exchangeable Preferred Unit Purchase Agreement
entered into between the OP, the Parent, SPT Griffin Holdings, LLC, and Starwood
Property Trust, Inc., (d) the Parent’s Articles Supplementary Establishing and
Fixing the Rights and Preferences of a Series of Preferred Stock, (e)
Subordination of Second Amended and Restated Advisory Agreement entered into
between the Parent, SPT Griffin Holdings, LLC, and Griffin Capital Essential
Asset Advisor, LLC, (f) Subordination of Management Agreements entered into
between the OP, various affiliates of the OP, SPT Griffin Holdings, LLC, and
Griffin Capital Essential Asset Property Management, LLC, and (g) the Escrow
Agreement entered into between the OP, the Parent, Griffin Capital Essential
Asset Advisor, LLC, SPT Griffin Holdings, LLC and Sidley Austin LLP.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Governmental Authority to which the Administrative Agent is
subject, with respect to the Adjusted LIBO Rate, for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D.

13

--------------------------------------------------------------------------------




Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subsidiary” means, with respect to Borrower, Guarantor, Parent or any UAP
Property Owner, as applicable (for the purposes of this definition, the
“parent”), at any date, any corporation, limited liability company, partnership,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent's consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held by parent, or (b) that
is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent.
“Subsidiary Guarantor” means, subject to Section 5.18, (i) each UAP Property
Owner, (ii) each other Subsidiary of the Borrower which owns a direct or
indirect Equity Interest in a Subsidiary Guarantor, and (iii) each other
Subsidiary of the Borrower which guaranties or is otherwise obligated for any
Unsecured Debt of the Parent or any Subsidiary of the Parent.
“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent hereunder.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Revolving Loan Applicable Percentage
of the total Swingline Exposure at such time.
“Swingline Lender” means KeyBank, National Association, in its capacity as
lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Tangible Net Worth” means total assets (without deduction for accumulated
depreciation) less (1) all intangible assets and (2) all liabilities (including
contingent and indirect liabilities), all as determined in accordance with GAAP
(unless otherwise indicated herein). The term "intangibles" shall include,
without limitation, (i) deferred charges such as straight line rents and other
non cash items, and (ii) the aggregate of all amounts appearing on the assets
side of such balance sheet for franchises, licenses, permits, patents, patent
applications, copyrights, trademarks, trade names, goodwill, treasury stock,
experimental or organizational expenses and other like intangibles but excluding
all amounts for real property acquisitions that have been allocated to lease
intangibles. The term "liabilities" shall include, without limitation, (i)
Indebtedness secured by liens on property of the Person or other debt with
respect to which Tangible Net Worth is being computed whether or not such Person
is liable for the payment thereof, (ii) deferred liabilities and (iii) capital
lease obligations, but shall exclude all amounts for real property acquisition
costs which have been allocated to lease intangibles. Tangible Net Worth shall
be calculated on a consolidated basis in accordance with GAAP (unless otherwise
indicated herein).
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Term Commitment” means, with respect to each Lender, the commitment of such
Lender to make Term Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender's Term Loans hereunder, as such
commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04. The initial amount of each
Lender's Term Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Term Commitment,
as applicable. The aggregate amount of the Lenders’ Term Commitments as of the
Effective Date is $640,000,000.00.
“Term Lender” means, at any time, each Lender that has a Term Commitment.
“Term Loan” shall mean that certain senior unsecured term loan made by Lenders
to the Borrower in the amount of $640,000,000 in accordance with the terms and
conditions herein, as such amount may be adjusted pursuant to the terms of this
Agreement.
“Term Loan Applicable Percentage” means, as to each Term Lender, the ratio,
expressed as a percentage, of (a) the aggregate amount of such Term Lender’s
Term Commitment to (b) the aggregate amount of the Term Commitments of all Term
Lenders; provided, however, that if at the time of determination the Term
Commitments have terminated or been reduced to zero, the “Term Loan Applicable
Percentage” of each Term Lender shall be the Term Commitment Percentage of such
Term Lender in effect immediately prior to such termination or reduction.
“Term Loan Availability Period” means with respect to the Term Loan, the period
from and including the Effective Date through January 20, 2016.

14

--------------------------------------------------------------------------------




“Term Loan Maturity” shall mean the Term Loan Maturity Date, or, in any
instance, upon acceleration of the Term Loan, if such Term Loan has been
accelerated by the Lenders upon an Event of Default.
“Term Loan Maturity Date” shall have the meaning set forth in Section 2.09(b).
“Title Instruments” means true and correct copies of all instruments of record
in the Office of the County Clerk, the Real Property Records or of any other
Governmental Authority affecting title to all or any part of the UAP Properties,
including but not limited to those (if any) which impose restrictive covenants,
easements, rights-of-way or other encumbrances on all or any part of the UAP
Properties.
“Total Asset Value” means the sum of (without duplication) (a) the aggregate
Value of all of Borrower's, Guarantor's and their direct and indirect
subsidiaries' Real Property, plus (b) the amount of any cash and cash
equivalents, excluding tenant security and other restricted deposits of the
Borrower and its Subsidiaries. For any non-wholly owned Real Properties, Total
Asset Value shall be adjusted for Borrower's and Guarantor's pro rata ownership
percentage.
“Total Commitment” means the sum of the Commitments of the Lenders, as in effect
from time to time. On the Effective Date the Total Commitment equals
$1,140,000,000, consisting of the $500,000,000 Revolving Commitments and
$640,000,000 Term Commitments.
“Total Outstandings” means the sum of the total Revolving Credit Exposures and
the principal balance of the Term Loan.
“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, and the use of the
proceeds thereof.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UAP Property(ies)” means the Real Properties described on Schedule 5.12
attached hereto and together with any additional property, whether now existing
or hereafter acquired, each of which shall meet the following criteria at all
times:
(a)    An (i) existing operating, income producing office or industrial property
or (ii) a to-be-developed office or industrial property which is 100% pre-leased
to tenant(s) scheduled to take occupancy within 30 months subject to an executed
lease, and (iii) located in the United States;
(b)    Consisting of one or more separate tax parcels;
(c)    Owned 100% by Borrower or a wholly owned Subsidiary of the Borrower (i)
in fee simple, or (ii) subject to a financeable ground lease with a remaining
term of no less than 30 years, or otherwise leased pursuant to a customary bond
or other tax increment financing structure, each of which has been approved by
Administrative Agent in its sole discretion;
(d)    Free of any material environmental, structural, architectural, mechanical
or title defects;
(e)    Insured in form and substance in all manners customary for commercial
real estate lending;
(f)    Not subject to any mortgage or other Lien other than Permitted
Encumbrances; and
(g)    The Equity Interests in or cash flows from the special purpose entity
which owns such property (and all subsidiaries of the Parent or the Borrower
which own Equity Interests in such special purpose entity) are not subject to a
Lien or negative pledge to any other lender.
“UAP Property Owner” shall mean, from time to time, a wholly owned Subsidiary of
the Borrower which is the owner or owners of the fee simple interest in, or the
approved ground or tax increment lessee of, a UAP Property or the UAP
Properties.
“Unconsolidated Affiliate” means, without duplication, in respect of any Person,
any other Person (other than a Person whose stock is traded on a national
trading exchange) in whom such Person holds a voting equity or ownership
interest and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.
“Unencumbered Asset Pool Leverage Ratio” means the ratio of total Unsecured Debt
to Unencumbered Asset Pool Value.
“Unencumbered Asset Pool LTV Percentage” means sixty percent (60%), or, for a
maximum of two consecutive calendar quarters following a Material Acquisition,
sixty-five percent (65%).
“Unencumbered Asset Pool Value” means the sum of (i) for completed UAP
Properties, Net Operating Income from the UAP Properties divided by 7.50% plus
(ii) for development UAP Properties, the lesser of (a) undepreciated cost basis
or (b) stabilized appraised value.

15

--------------------------------------------------------------------------------




“Unhedged Variable Rate Debt” means Indebtedness of the Parent, the Borrower and
their Subsidiaries on a consolidated basis (without duplication) which has a
floating rate of interest and which interest rate is not fixed, capped or
otherwise limited by an interest rate protection product.
“Unsecured Debt” means all Indebtedness of any Person which is not Secured Debt,
provided that any Indebtedness which is secured primarily by a pledge of Equity
Interests and/or cash flow shall be deemed Unsecured Debt.
“Unsecured Interest Coverage Ratio” means the ratio of Net Operating Income from
the UAP Properties to Unsecured Interest Expense.
“Unsecured Interest Expense” means Interest Expense on all Unsecured Debt, with
such Unsecured Interest Expense being grossed up for draws on the Revolving Loan
and/or the Term Loan to fund any Real Property acquisition as if such draws had
been made on the first day of the quarter in which such calculation is made
“Unused Revolving Fee” shall have the meaning set forth in Section 2.11(a)(i).
“Unused Term Fee” shall have the meaning set forth in Section 2.11(a)(ii).
“Usage” means, from time to time, the aggregate Revolving Loans and LC Exposure
of each Lender (but excluding, for the sake of clarity, any Swingline Loans or
participation exposure in connection with any Swingline Loans).
“Value” means the sum of the following:
(a)    For each UAP Property, the Unencumbered Asset Pool Value;
(b)    For each operating Real Property which is not a UAP Property, Net
Operating Income divided by 7.50%;
(c)    For Assets Under Development which are not UAP Properties, the
undepreciated cost basis;
(d)    For each unimproved land parcel, undepreciated cost basis; and
(e)    For each mortgage loan investment, the lower of cost basis or face value.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02    Classification of Loans and Borrowings
For purposes of this Agreement, Loans may be classified and referred to by Type
(e.g., a “Eurodollar Loan”). Borrowings also may be classified and referred to
by Type (e.g., a “Eurodollar Borrowing”) or by the respective facility (e.g a
“Revolving Borrowing” or a “Term Borrowing”).
SECTION 1.03    Terms Generally
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes,” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person's successors and assigns, (c) the words “herein,” “hereof,”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.04    Accounting Terms; GAAP
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time and shall be determined, as to the Parent and its Subsidiaries, on
a consolidated basis; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

16

--------------------------------------------------------------------------------




ARTICLE II
The Credits
SECTION 2.01    Commitments
(a)Subject to the terms and conditions set forth herein, each Revolving Lender
agrees to make Revolving Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
such Revolving Lender's Revolving Credit Exposure exceeding such Lender's
Revolving Commitment, or (ii) the aggregate Revolving Credit Exposure of the
Revolving Lenders exceeding (a) the Maximum Loan Available Amount less (b) the
outstanding balance of the Term Loan; provided however, that no Revolving Lender
shall be obligated to make a Revolving Loan in excess of such Lender’s Revolving
Loan Applicable Percentage of the difference between (A) the Maximum Loan
Available Amount less the outstanding balance of the Term Loan and (B) the
Revolving Credit Exposure. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
(b)Subject to all of the terms and conditions hereof, each Term Lender hereby
agrees to make a Loan to the Borrower under the Term Loan on the date hereof and
in a maximum of three (3) additional advances during the Term Loan Availability
Period in an aggregate amount not to exceed such Term Lender’s Term Commitment.
The Term Loan may not be reborrowed under any circumstances, and shall be
advanced in an amount no less than $450,000,000.00 upon the execution and
delivery of the Loan Documents. Any amounts of the initial Term Commitments
which have not been advanced as of the termination of the Term Loan Availability
Period shall terminate.
SECTION 2.02    Loans and Borrowings
(a)Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender's
failure to make Loans as required.
(b)Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000, provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $1,000,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five (5) Eurodollar Borrowings outstanding.
(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Loan Maturity Date.
SECTION 2.03    Requests for Borrowings
To request a Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 12:00 noon, Boston, Massachusetts time, three Business Days before the date
of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
12:00 noon, Boston, Massachusetts time, one Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Borrowing to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may
be given not later than 11:00 a.m., Boston, Massachusetts time, on the date of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in the form of Exhibit E
attached hereto and hereby made a part hereof and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
i.the aggregate amount of the requested Borrowing;
ii.the date of such Borrowing, which shall be a Business Day;
iii.whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

17

--------------------------------------------------------------------------------




iv.in the case of a Eurodollar Borrowing, the Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and
v.the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Borrowing is specified in the Borrowing
Request, then the requested Borrowing shall be an ABR Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month's
duration, in the case of a Eurodollar Borrowing. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender's Loan to be made as part of the requested Borrowing.
SECTION 2.04    Swingline
(a)Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $125,000,000.00, (ii) the aggregate Revolving Credit
Exposure of the Lenders exceeding the aggregate Revolving Commitments of the
Revolving Lenders, or (iii) the aggregate Revolving Credit Exposure of the
Revolving Lenders exceeding (a) the total Maximum Loan Available Amount less (b)
the outstanding balance of the Term Loan, and in all events no Swingline Loan
shall be outstanding for more than ten (10) Business Days; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
(b)To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., Boston, Massachusetts time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to a general
deposit account at the discretion of the Borrower (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank) by 4:00 p.m.,
Boston, Massachusetts time, on the requested date of such Swingline Loan.
The Swingline Lender may by written notice given to the Administrative Agent not
later than 10:00 a.m., Boston, Massachusetts time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Revolving
Lender's Revolving Loan Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender hereby absolutely and unconditionally agrees, within two
(2) Business Days after receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Revolving
Lender's Revolving Loan Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever, provided no
Revolving Lender shall be required to acquire a participation in a Swingline
Loan to the extent same would result in such Revolving Lender's Revolving Credit
Exposure exceeding such Lender's Revolving Commitment. Each Revolving Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Revolving Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear, in each
instance in accordance with Section 2.17(a); provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

18

--------------------------------------------------------------------------------




SECTION 2.05    Letters of Credit
(a)General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time prior to thirty (30) days before the termination of
the Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. The Administrative Agent shall remit a copy of such request to the
Revolving Lenders. If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank's standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $50,000,000, (ii) the
aggregate Revolving Credit Exposure of the Revolving Lenders shall not exceed
the aggregate Revolving Commitments of the Revolving Lenders, or (iii) the
aggregate Revolving Credit Exposure of the Revolving Lenders shall not exceed
(a) the total Maximum Loan Available Amount less (b) the outstanding balance of
the Term Loan, and (iv) the face amount of the subject Letter of Credit shall
not be less than $100,000. The Issuing Bank shall have no obligation to issue a
Letter of Credit if a default of any Revolving Lender’s obligations to fund any
amount under this Agreement exists or any Revolving Lender is at such time a
Defaulting Lender hereunder, unless the Issuing Bank has entered into
satisfactory arrangements with the Borrower or such Revolving Lender to
eliminate the Issuing Bank’s risk with respect to such Revolving Lender (with
cash collateral pledged to the Issuing Bank in the amount of such defaulting or
Defaulting Lender’s pro rata portion of the Letter of Credit being deemed
satisfactory).
(c)Expiration Date. Each Letter of Credit shall expire upon the earlier to occur
of (i) one year from the date issuance, subject to a customary one year
extension “evergreen” provision, or (ii) not later than the close of business on
the date that is thirty (30) days prior to the Revolving Loan Maturity Date
unless (1) all the Revolving Lenders have approved such expiry date, or (2) the
Borrower agrees to deliver to the Administrative Agent no later than sixty (60)
days prior to the Revolving Loan Maturity Date cash collateral in an amount
equal to the undrawn amount of such Letter of Credit, with the Borrower hereby
irrevocably requesting a Borrowing of an ABR Loan to fund such cash collateral
payment in the event the Borrower does not deliver such cash collateral to the
Administrative Agent on the due date thereof.
(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender's Revolving Loan Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender's Revolving Loan Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever, provided no
Revolving Lender shall be required to acquire a participation in a Letter of
Credit to the extent same would result in such Revolving Lender's Revolving
Credit Exposure exceeding such Lender's Revolving Commitment.
(e)Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, Boston, Massachusetts time, on the Business Day that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Boston, Massachusetts time, on such date, or,
if such notice has not been received by the Borrower prior to such time on such
date, then on the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such

19

--------------------------------------------------------------------------------




payment be financed with an ABR Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower's obligation to make such
payment shall be discharged and replaced by the resulting ABR Borrowing or
Swingline Loan. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Revolving Lender's Revolving Loan Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Revolving Loan Applicable Percentage of the payment
then due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Revolving Loans made by such Revolving Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Revolving Lenders and
the Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
(f)Obligations Absolute. The Borrower's obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank's failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank, the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any information to the contrary, or refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit.
(g)Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
(h)Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Revolving Lender to the extent of such payment.
(i)Replacement of the Issuing Bank. The Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(d). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations

20

--------------------------------------------------------------------------------




of the Issuing Bank under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.
(j)Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon, if any; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (g) or (h) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower's
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Required
Revolving Lenders), be applied to satisfy other obligations of the Borrower
under this Agreement, provided that, to the extent such obligations are owed to
Revolving Lenders, such application shall be on a pro rata basis. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.
SECTION 2.06    Funding of Borrowings
(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof pursuant to the notice from the Agent, based on the request of the
Borrower under Section 2.03, by wire transfer of immediately available funds by
12:00 noon, Boston, Massachusetts time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Boston, Massachusetts, or wire
transferred to such other account or in such manner as may be designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.05(e) shall be remitted by the Administrative Agent to the Issuing Bank.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the corresponding Loan made to the Borrower. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender's Loan included in such Borrowing.
SECTION 2.07    Interest Elections
(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Loans, which may not be converted or continued.

21

--------------------------------------------------------------------------------




(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of a
Borrowing Request (with proper election made for an interest rate election only)
and signed by the Borrower.
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
i.the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
ii.the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
iii.whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
iv.if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.08    Termination, Reduction and Increase of Commitments
(a)Unless previously terminated by the Administrative Agent or Borrower in
accordance with this Agreement, the Commitments shall terminate on their
respective Maturity Date(s).
(b)The Borrower may only reduce the Revolving Commitments without the prior
written consent of the Administrative Agent and all of the Lenders in the
following circumstances: the Borrower may from time to time reduce the Revolving
Commitments, provided that each reduction in the Revolving Commitments shall be
in an amount that is at least $25,000,000 and an integral multiple of
$5,000,000, and the Revolving Commitments may not be reduced to less than
$100,000,000 unless the Revolving Commitments are reduced to zero and
terminated. The Borrower shall not reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the total Revolving Credit Exposures would exceed the Maximum Loan
Available Amount less the outstanding balance of the Term Loan. After any
reduction in the Revolving Commitments, the Borrower’s option to increase the
Revolving Commitments provided in Section 2.08(d) shall terminate.
(c)The Borrower shall notify the Administrative Agent of any election to reduce
the Revolving Commitments under Section 2.08(b) at least three (3) Business Days
prior to the effective date of such reduction, specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable.
Any reduction of the Revolving Commitments shall be permanent. Each reduction in
the Revolving Commitments shall be made ratably among the Lenders in accordance
with their respective Revolving Commitments. A reduction in the outstanding
principal balance shall not constitute a reduction in the Revolving Commitments
without the notice required above being delivered to Administrative Agent as set
forth above.
(d)Provided no Default or Event of Default shall then be in existence, the
Borrower shall have the right, on one or more occasions, to elect to increase
the Total Commitment; provided, however, that (i) the amount of each such
increase shall not be less than Fifty Million Dollars ($50,000,000) or in
increments of Fifty Million Dollars ($50,000,000) in excess thereof, and (ii)
the aggregate amount of all such increases shall not cause the Total Commitment
to exceed Two Billion Dollars ($2,000,000,000). Any such increase in the Total
Commitment shall be allocated to the Revolving Loan and/or the Term Loan in such
amounts as

22

--------------------------------------------------------------------------------




the Borrower may request. Such right may be exercised by the Borrower by written
notice to the Administrative Agent, which election shall designate the requested
increase in the Total Commitment and to which of the Revolving Loan and/or the
Term Loan such request is being made. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders), and each Lender shall endeavor to respond as promptly as possible
within such time period. Each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitment
(which decision shall be in its sole discretion) and, if so, whether by an
amount equal to, greater than, or less than its Applicable Percentage of such
requested increase. Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment. The Administrative Agent
shall notify the Borrower and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent and the Issuing Bank (which
approvals shall not be unreasonably withheld, conditioned or delayed), the
Borrower may also invite additional lenders approved by the Administrative Agent
(provided that no approval of the Administrative Agent shall be required if such
new lender is an Affiliate of a Lender or an Approved Fund) to become Lenders
pursuant to a joinder agreement (each a “Lender Joinder Agreement”) in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
If the Total Commitment is increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of each Lender’s increased
Commitments among the Term Loan and the Revolving Loan, and if such increase is
not pro rata among the Revolving Loan and the Term Loan, the new or increased
Commitments issued in connection with such increase, and the existing Revolving
Commitments and Term Commitments of the Lenders, shall be adjusted (but any
existing Commitment of a Lender will not be increased unless such Lender has
elected to increase its Commitment) so as to at all times provide that each
Lender shall have a pro rata Commitment in each of the Revolving Loan and the
Term Loan. The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase (with such increase being pro
rata among existing Lenders choosing to increase their Commitments) and the
Increase Effective Date. As a condition precedent to such increase, the Borrower
shall deliver to the Administrative Agent a certificate of the Borrower dated as
of the Increase Effective Date signed by an Authorized Officer of the Borrower
(i) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase, and (ii) certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article 6 and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.08(d), the representations
and warranties contained in Section 3.04 shall be deemed to refer to the most
recent statements furnished to the Administrative Agent, and (B) no Default or
Event of Default exists. Existing Lenders may, as necessary, receive a
prepayment of amounts of the Revolving Loan outstanding on the Increase
Effective Date to the extent necessary to keep the outstanding Revolving Loan
ratable with any revised Revolving Loan Applicable Percentages arising from any
non-ratable increase in the Commitments under this Section, which prepayment
shall be accomplished by the pro rata funding required of the Lender(s) issuing
new or increased Revolving Commitments. The amount of any increase in the Term
Loan will be funded on such Increase Effective Date.
SECTION 2.09    Repayment of Loans; Evidence of Debt
(a)The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date, and (ii) subject to Section 2.04, to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the first date after such Swingline Loan is
made that is ten (10) Business Days after such Swingline Loan is made; provided
that on each date that a Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding. At the request of each Lender, the Loans made
by such Lender shall be evidenced by a Note payable to such Lender in the amount
of such Lender’s Commitment.
(b)The Term Loan shall be for a term commencing on the date hereof and ending on
July 20, 2020 (the “Term Loan Maturity Date”) or such earlier date as the Term
Loan is accelerated pursuant to the terms of this Agreement upon an Event of
Default.
(c)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(d)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender's share thereof.
(e)The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

23

--------------------------------------------------------------------------------




SECTION 2.10    Prepayment of Loans
(a)The Borrower shall have the right at any time and from time to time to
prepay, without penalty, any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (b) of this Section, and subject to Section
2.15, if applicable.
(b)The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Boston, Massachusetts time,
three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Boston, Massachusetts
time, one Business Day before the date of prepayment, or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, Boston, Massachusetts
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that is an integral multiple of $100,000 and not less than $500,000. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.
(c)In connection with the prepayment of any Loan prior to the expiration of the
Interest Period applicable thereto, the Borrower shall also pay any applicable
expenses pursuant to Section 2.15.
(d)Amounts to be applied to the prepayment of Loans pursuant to any of the
preceding subsections of this Section shall be applied, first, to reduce
outstanding ABR Loans and next, to the extent of any remaining balance, to
reduce outstanding Eurodollar Loans. Each such prepayment shall be applied to
prepay ratably the Loans of the Lender.
(e)

i.If at any time the Total Outstandings of the Lenders exceeds the then
effective Maximum Loan Available Amount, the Borrower shall prepay the Loans in
an amount equal to such excess within one (1) Business Day after such
occurrence, with any such payment being applied (i) first to the outstanding
Revolving Loans, (ii) second to the outstanding Swingline Loans, (iii) third to
cash collateralize any LC Exposure, and (iv) fourth to the Term Loans.
ii.If at any time the aggregate Revolving Credit Exposure of the Lenders exceeds
the then effective Maximum Loan Available Amount less the outstanding balance of
the Term Loan, the Borrower shall prepay the Loans in an amount equal to such
excess within one (1) Business Day after such occurrence, with any such payment
being applied (i) first to the outstanding Revolving Loans, (ii) second to the
outstanding Swingline Loans, and (iii) third to cash collateralize any LC
Exposure.
SECTION 2.11    Fees
(a)

i.The Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender the following unused fee (the “Unused Revolving Fee”) which
shall accrue during the period from and including the date of this Agreement to,
but excluding, the earlier to occur of (A) date on which such Revolving
Commitment terminates, or (B) the date on which the Borrower qualifies and
elects to have the Applicable Rate determined by reference to its Debt Rating,
(1) at .25% per annum on the actual daily unused amount of the Revolving
Commitment of such Revolving Lender if Usage is less than 50% of such Revolving
Lender’s Revolving Commitment, and (2) at .15% per annum on the actual daily
unused amount of the Revolving Commitment of such Revolving Lender if Usage is
greater than or equal to 50% of such Revolving Lender’s Revolving Commitment.
Unused Revolving Fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any Unused Revolving Fees accrued as of the date on which the
Revolving Commitments terminate shall be payable on demand. All Unused Revolving
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day) and shall be based on the then existing Revolving Commitments of the
Revolving Lenders and/or Term Commitments of the Term Lenders.
ii.The Borrower agrees to pay to the Administrative Agent for the account of
each Term Lender the following unused fee (the “Unused Term Fee”) which shall
accrue during the period from and including November 1, 2015 to, but excluding,
the earlier to occur of the date on which the initial Term Commitments are fully
advanced or the day after the expiration of the Term Loan Availability Period,
at .15% per annum on the actual daily unadvanced portion of the Term Commitment
of such Term Lender. Unused Term Fees accrued through and including the December
31, 2015 and March 31, 2016 shall be payable on the third Business Day following
such last day and on the date on which the Term Commitments terminate or are
fully funded; provided that any Unused Term Fees accrued as of the date on which
the Term Commitments terminate shall be payable on demand. All Unused Term Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number

24

--------------------------------------------------------------------------------




of days elapsed (including the first day but excluding the last day) and shall
be based on the aggregate Term Commitments of the Term Lenders issued as of the
Effective Date.
(b)From and after the date on which the Borrower qualifies and elects to have
the Applicable Rate determined by reference to its Debt Rating, the Borrower
agrees to pay to the Administrative Agent for the account of each Revolving
Lender (based on each Revolving Lender’s Revolving Loan Applicable Percentage) a
facility fee (the “Facility Fee”) which shall accrue at the per annum rate
referenced in the grid set forth in clause (b) of the definition of Applicable
Rate, times the aggregate Revolving Commitments. Such fee shall be payable
quarterly in arrears on the last day of each March, June, September and December
during the term of this Agreement and on the Termination Date or any earlier
date of termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero. The Borrower acknowledges that the fee payable hereunder is
a bona fide commitment fee and is intended as reasonable compensation to the
Revolving Lenders for committing to make funds available to the Borrower as
described herein and for no other purposes.
(c)The Borrower agrees to pay to the Administrative Agent and/or Syndication
Agent as applicable, for its own account, fees payable in the amounts and at the
times separately agreed upon in any fee letter executed by the Borrower in
connection with the transactions contemplated hereby.
(d)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Rate provided for
Revolving Loans which Eurodollar Loans on the actual daily amount of such
Revolving Lender's LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date on which such Revolving
Lender's Commitment terminates and the date on which such Revolving Lender
ceases to have any LC Exposure, provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided cash
collateral satisfactory to the Issuing Bank shall be payable, to the maximum
extent permitted by applicable Legal Requirements, to the other Revolving
Lenders in accordance with the upward adjustments in their respective Revolving
Loan Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.20(a)(iv) with the balance of such fee, if any, payable to the Issuing
Bank for its own account, and (ii) to the Issuing Bank a fronting fee, in the
amount of 0.125% of the face amount of each Letter of Credit (but not less than
$500.00 for each Letter of Credit). Participation fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the date on which the Commitments terminate and
any such fees accruing after the date on which the Commitments terminate shall
be payable on demand. Fronting fees shall be payable in full in advance on the
date of the issuance, or renewal or extension of each Letter of Credit, and are
not refundable. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(e)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Unused Fees and
participation fees, to the applicable Revolving Lenders and/or Term Lenders.
Fees paid shall not be refundable under any circumstances.
(f)In the event that the Revolving Loan Maturity Date is extended in accordance
with the terms of Section 2.19, the Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender an extension fee equal to 0.15%
of the aggregate Revolving Commitments of the Revolving Lenders on the first
effective day of the extension.
SECTION 2.12    Interest
(a)The Loans comprising each ABR Borrowing (including each Swingline Loan) shall
bear interest at the lesser of (x) the Alternate Base Rate plus the Applicable
Rate, or (y) the Maximum Rate.
(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
lesser of (a) the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, or (b) the Maximum Rate.
(c)Notwithstanding the foregoing, (A) if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, the lesser
of (x) 4% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section, or (y) the Maximum Rate, or (ii) in the
case of any other amount, the lesser of (x) 4% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section, or (y) the Maximum Rate; and
(B) after the occurrence of any Event of Default, at the option of the
Administrative Agent, or if the Administrative Agent is directed in writing by
the Required Lenders to do so, the Loan shall bear interest at a rate per annum
equal to the lesser of (x) 4% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section, or (y) the Maximum Rate.

25

--------------------------------------------------------------------------------




(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.
(e)All interest hereunder shall be computed on the basis of a year of 360 days
and twelve (12) 30-day months, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.13    Alternate Rate of Interest
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:
(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
(b)the Administrative Agent is advised by the Required Lenders that (i) the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period and (ii) such fact is generally applicable to its loans of
this type to similar borrowers, as evidenced by a certification from such
Lenders; then the Administrative Agent shall give notice thereof to the Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
SECTION 2.14    Increased Cost
(a)If any Change in Law shall:
i.impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or
ii.impose on any Lender or the Issuing Bank or the London interbank market any
taxes or other condition (other than one relating to Excluded Taxes) affecting
this Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or the Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender's or the Issuing Bank's capital or on the capital
of such Lender's or the Issuing Bank's holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender's or the
Issuing Bank's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or the Issuing Bank's policies and the
policies of such Lender's or the Issuing Bank's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.
(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

26

--------------------------------------------------------------------------------




(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.15    Break Funding Payments
In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Revolving Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.10(b)), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.18, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
SECTION 2.16    Taxes
(a)Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.
(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate. If a payment made to a Lender under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law

27

--------------------------------------------------------------------------------




(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (e), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
SECTION 2.17    Payments Generally; Pro Rata Treatment; Sharing of Set-offs
(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 1:00
p.m., Boston, Massachusetts time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its main offices in Cleveland, Ohio, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto. If the Administrative Agent receives a payment
for the account of a Lender prior to 1:00 p.m., Boston, Massachusetts time, such
payment must be delivered to the Lender on the same day and if it is not so
delivered due to the fault of the Administrative Agent, the Administrative Agent
shall pay to the Lender entitled to the payment interest thereon for each day
after payment should have been received by the Lender pursuant hereto until the
Lender receives payment, at the Federal Funds Effective Rate. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.
(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.
(e)If any Lender shall fail to make any payment required to be made by it
pursuant to 2.06(b) or 2.17(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender's obligations under such Sections until all such
unsatisfied obligations are fully paid.

28

--------------------------------------------------------------------------------




(f)If, as a result of any restatement of or other adjustment to the financial
statements of Parent or Borrower or for any other reason, Parent, Borrower,
Administrative Agent, or the Lenders determine that (i) the Consolidated
Leverage Ratio as calculated by Parent and Borrower as of any applicable date
was inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher or lower pricing for such period, then (A) if the
proper calculation results in a higher pricing for such period, Borrower shall
immediately and retroactively be obligated to pay to Administrative Agent for
the account of the applicable Lenders, within three (3) Business Days after
demand by Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to any Credit Party under the
Bankruptcy Code of the United States, automatically and without further action
by Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period, and (B) if the proper
calculation results in a lower pricing for such period, Borrower shall receive a
credit or refund of any overpayment promptly after such determination. This
paragraph shall not limit the rights of Administrative Agent or any Lender, as
the case may be, under Section 2.12(c) or under Article VII (in each instance to
the extent the Borrower is in violation of Section 5.02(a) or such restatement
of or other adjustment or recalculation otherwise constitutes an Event of
Default hereunder). To the extent that Administrative Agent makes any
determination under this Section 2.17(f) based on computations provided by
anyone other than Borrower, Administrative Agent shall deliver a copy of same to
the Borrower prior to the demand for excess interest and fees.
SECTION 2.18    Mitigation Obligations; Replacement of Lenders
(a)Each Lender and the Issuing Bank will notify the Borrower of any event
occurring after the date of this Agreement which will entitle such Person to
compensation pursuant to Sections 2.14 and 2.16 as promptly as practicable after
it obtains knowledge thereof and determines to request such compensation,
provided that such Person shall not be liable for the failure to provide such
notice. If any Lender or the Issuing Bank requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
such Person or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, then such Lender or the Issuing Bank shall use reasonable
efforts to avoid or minimize the amounts payable, including, without limitation,
the designation of a different lending office for funding or booking its Loans
and Letters of Credit hereunder or the assignment of its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the Issuing Bank, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender or the Issuing
Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the Issuing Bank. The Borrower hereby agrees
to pay all reasonable and documented costs and expenses incurred by any Lender
or the Issuing Bank in connection with any such designation or assignment.
(b)If any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
SECTION 2.19    Extension
So long as no Event of Default or Default shall be in existence on the date on
which notice is given in accordance with the following clause (i) and on the
Revolving Loan Maturity Date, Borrower may extend the Revolving Loan Maturity
Date to July 20, 2020, upon satisfaction of the following: (i) delivery of a
written request to Administrative Agent at least sixty (60) days, but no more
than ninety (90) days, prior to the Revolving Loan Maturity Date then in effect;
(ii) payment to Administrative Agent for the benefit of the Revolving Lenders of
the extension fee set forth in Section 2.11(f), which fee shall be payable on or
before the then applicable Revolving Loan Maturity Date; and (iii) payment by
Borrower of all fees and expenses to Administrative Agent and the Lenders to the
extent then due. Such extension shall be evidenced by delivery of written
confirmation of the same by Administrative Agent to Borrower, but Administrative
Agent’s failure to timely deliver the notice shall not affect Borrower’s right
to extend so long as the conditions contained herein are satisfied.
(a)If the Revolving Loan Maturity Date is extended, all of the other terms and
conditions of this Agreement and the other Loan Documents (including interest
payment dates) shall remain in full force and effect and unmodified, except as

29

--------------------------------------------------------------------------------




expressly provided for herein. The extension of the Revolving Loan Maturity Date
is subject to the satisfaction of each of the following additional conditions:
i.The representations and warranties of each Credit Party set forth in this
Agreement or any other Loan Document to which such Credit Party is a signatory
shall be true and correct in all material respects on the date that the
extension request is given to the Administrative Agent and on the first day of
the extension (except to the extent such representations and warranties relate
to a specified date);
ii.no Default or Event of Default has occurred and is continuing on the date on
which the Borrower gives the Administrative Agent the extension request or on
the first day of the extension;
iii.the Borrower shall be in compliance with all of the financial covenants set
forth in Section 5.02 hereof both on the date on which the extension request is
given to the Administrative Agent and on the first day of the extension;
iv.the Borrower shall have paid to the Administrative Agent all amounts then due
and payable to any of the Lenders, the Issuing Bank and the Administrative Agent
under the Loan Documents, including the extension fee described in Section
2.11(f) hereof;
v.the Borrower shall pay for any and all reasonable out-of-pocket costs and
expenses, including, reasonable attorneys’ fees and disbursements, incurred by
the Administrative Agent in connection with or arising out of the extension of
the Revolving Loan Maturity Date;
vi.the Borrower shall execute and deliver to Administrative Agent such other
documents, financial statements, instruments, certificates, opinions of counsel,
reports, or amendments to the Loan Documents as the Administrative Agent shall
reasonably request regarding the Credit Parties as shall be necessary to effect
such extension; and
vii.if required by the Administrative Agent, a written agreement evidencing the
extension is signed by the Administrative Agent, the Credit Parties and any
other Person to be charged with compliance therewith, which agreement such
parties agree to execute if the extension conditions set forth above have been
satisfied.
SECTION 2.20    Defaulting Lenders
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
i.Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 9.02.
ii.Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of a Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to ARTICLE VII or
otherwise, and including any amounts made available to Administrative Agent by
that Defaulting Lender pursuant to Section 9.08), shall be applied at such time
or times as may be determined by Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, if so determined by Administrative Agent or requested by the Issuing Bank
or the Swingline Lender, to be held as cash collateral for future funding
obligations of such Defaulting Lender of any participation in any outstanding
and undrawn Letter of Credit; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Credit Agreement, as determined by Administrative Agent; fifth, if so
determined by Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Credit Agreement;
sixth, to the payment of any amounts owing to the non-Defaulting Lenders, the
Issuing Bank or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Credit Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Credit Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if: (x) such payment is a payment of the
principal amount of any Loans or L/C Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share; and (y) such Loans
or L/C Disbursements were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Disbursements owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to

30

--------------------------------------------------------------------------------




this Section 2.18(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
iii.Certain Fees. A Defaulting Lender: (x) shall not be entitled to receive any
Unused Fee or Facility Fee pursuant to Section 2.11 for any period during which
such Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender); and (y) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.11.
iv.Reallocation of Revolving Loan Applicable Percentages to Reduce L/C Exposure.
During any period in which there is a Defaulting Lender which is a Revolving
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender which is a Revolving Lender to acquire, refinance or fund
participations in Letters of Credit or Swingline Loans, the “Revolving Loan
Applicable Percentage” of each non-Defaulting Revolving Lender shall be computed
without giving effect to the Commitment of such Defaulting Lender; provided,
that: (A) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (B) the aggregate obligation of each non-Defaulting Lender which is
a Revolving Lender to acquire, refinance or fund participations in Letters of
Credit or Swingline Loans shall not exceed the positive difference, if any, of:
(1) the Commitment of such non-Defaulting Lender; minus (2) the aggregate
outstanding principal amount of the Revolving Loans of such Lender.
(b)Defaulting Lender Cure. If the Borrower and Administrative Agent agree in
writing in their reasonable discretion that a Defaulting Lender has taken such
action that it should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
such Defaulting Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Defaulting Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no cessation in status as
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising during the period that such Lender was a Defaulting Lender.
ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders, the Administrative Agent
and the Issuing Bank that:
SECTION 3.01    Organization; Powers
Each Credit Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
SECTION 3.02    Authorization; Enforceability
The Transactions are within the corporate, partnership or limited liability
company powers (as applicable) of the respective Credit Parties and have been
duly authorized by all necessary corporate, partnership or limited liability
company action. This Agreement and the Loan Documents have been duly executed
and delivered by each Credit Party which is a party thereto and constitute the
legal, valid and binding obligation of each such Person, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
SECTION 3.03    Governmental Approvals; No Conflicts
The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect or which shall be
completed at the appropriate time for such filings under applicable securities
laws, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of any Credit Party or any of the
Borrower’s Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Credit Party or any of the Borrower’s Subsidiaries
or its assets, or give rise to a right thereunder to require any payment to be
made by any Credit Party or any of the Borrower’s Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of any Credit
Party or any of the Borrower’s Subsidiaries, except for the benefit of
Administrative Agent on behalf of the Lenders as contemplated herein.

31

--------------------------------------------------------------------------------




SECTION 3.04    Financial Condition; No Material Adverse Change
(a)The Borrower has heretofore furnished to the Lenders financial statements as
of and for the fiscal year ended December 31, 2014 audited by and opined on by
Ernst & Young LLP, independent public accountants, for Borrower and the Parent.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Parent and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments.
(b)Since December 31, 2014, no event has occurred which could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.05    Properties
(a)Subject to Liens permitted by Section 6.01, each of the Borrower and its
Subsidiaries has title to, or valid leasehold interests in, all its real and
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.
(b)Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
patents and other intellectual property material (excluding the rights to use
the name “Griffin”) to the Borrower’s business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(c)All components of all improvements included within the Real Property owned or
leased, as lessee, by any Credit Party or any UAP Property Owner, including,
without limitation, the roofs and structural elements thereof and the heating,
ventilation, air conditioning, plumbing, electrical, mechanical, sewer, waste
water, storm water, paving and parking equipment, systems and facilities
included therein, are in good working order and repair, subject to such
exceptions which are not reasonably likely to have, in the aggregate, a Material
Adverse Effect. All water, gas, electrical, steam, compressed air,
telecommunication, sanitary and storm sewage lines and systems and other similar
systems serving the Real Property owned or leased by any Credit Party or any UAP
Property Owner are installed and operating and are sufficient to enable the Real
Property to continue to be used and operated in the manner currently being used
and operated, and no Credit Party has any knowledge of any factor or condition
that reasonably could be expected to result in the termination or material
impairment of the furnishing thereof, subject to such exceptions which are not
likely to have, in the aggregate, a Material Adverse Effect. No improvement or
portion thereof is dependent for its access, operation or utility on any land,
building or other improvement not included in the Real Property owned or leased
by the Borrower or its Subsidiaries, other than for access or utilities provided
pursuant to a recorded easement or other right of way establishing the right of
such access or utilities subject to such exceptions which are not likely to
have, in the aggregate, a Material Adverse Effect.
(d)To each Credit Party’s knowledge, all franchises, licenses, authorizations,
rights of use, governmental approvals and permits (including all certificates of
occupancy and building permits) required to have been issued by Governmental
Authority to enable all Real Property owned or leased by Borrower or any of its
Subsidiaries to be operated as then being operated have been lawfully issued and
are in full force and effect, other than those which the failure to obtain in
the aggregate could not be reasonably expected to have a Material Adverse
Effect. No Credit Party or UAP Property Owner is in violation of the terms or
conditions of any such franchises, licenses, authorizations, rights of use,
governmental approvals and permits, which violation would reasonably be expected
to have a Material Adverse Effect.
(e)None of the Credit Parties or UAP Property Owners has received any notice or
has any knowledge, of any pending, threatened or contemplated condemnation
proceeding affecting any Real Property owned or leased by Borrower or any of its
Subsidiaries or any part thereof, or any proposed termination or impairment of
any parking (except as contemplated in any approved expansion approved by
Administrative Agent, at any such owned or leased Real Property or of any sale
or other disposition of any Real Property owned or leased by Borrower or any of
its Subsidiaries or any part thereof in lieu of condemnation, which in the
aggregate, are reasonably likely to have a Material Adverse Effect.
(f)Except for events or conditions not reasonably likely to have, in the
aggregate, a Material Adverse Effect, (i) no portion of any Real Property owned
or leased by Borrower or any of its Subsidiaries has suffered any material
damage by fire or other casualty loss which has not heretofore been completely
repaired and restored to its condition prior to such casualty, and (ii) no
portion of any Real Property owned or leased by Borrower or any of its
Subsidiaries is located in a special flood hazard area as designated by any
federal Government Authorities or any area identified by the insurance industry
or other experts acceptable to the Administrative Agent as an area that is a
high probable earthquake or seismic area, except as set forth on Schedule
3.05(f).
(g)There are no Persons operating or managing any UAP Property other than the
Borrower and the Management Company pursuant to (i) the management agreements
delivered to Administrative Agent as of the Effective Date, and (ii) such other
management agreements in form and substance reasonably satisfactory to the
Administrative Agent. To Borrower’s knowledge, no improvement or portion
thereof, or any other part of any Real Property, is dependent for its access,
operation or utility on any land, building or other improvement not included in
the Real Property owned or leased by the Borrower or its

32

--------------------------------------------------------------------------------




Subsidiaries, other than for access provided pursuant to a recorded easement or
other right of way establishing the right of such access.
SECTION 3.06    Intellectual Property
To the knowledge of each Credit Party, such Credit Party and each UAP Property
Owner owns, or is licensed to use, all patents and other intellectual property
material (excluding such rights relating to use of the name “Griffin”) to its
business, and the use thereof by such Credit Party or UAP Property Owner does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. To the knowledge of each Credit
Party, there are no material slogans or other advertising devices, projects,
processes, methods, substances, parts or components, or other material now
employed, or now contemplated to be employed, by any Credit Party or UAP
Property Owner with respect to the operation of any Real Property, and no claim
or litigation regarding any slogan or advertising device, project, process,
method, substance, part or component or other material employed, or now
contemplated to be employed by any Credit Party or UAP Property Owner, is
pending or threatened, the outcome of which could reasonably be expected to have
a Material Adverse Effect.
SECTION 3.07    Litigation and Environmental Matters
(a)Except as set forth in Schedule 3.07 attached hereto, there are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting any Credit Party or any of the Borrower’s Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.
(b)Except as disclosed in the environmental reports delivered to the
Administrative Agent (which the Administrative Agent shall promptly deliver to
the Lenders) obtained with respect to a Real Property and with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect:
i.to the knowledge of the Credit Parties, all Real Property leased or owned by
Borrower or any of its Subsidiaries is free from contamination by any Hazardous
Material, except to the extent such contamination could not reasonably be
expected to cause a Material Adverse Effect;
ii.to the knowledge of the Credit Parties, the operations of Borrower and its
Subsidiaries, and the operations at the Real Property leased or owned by
Borrower or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance could not reasonably
be expected to cause a Material Adverse Effect;
iii.neither the Borrower nor any of its Subsidiaries have known liabilities with
respect to Hazardous Materials and, to the knowledge of each Credit Party, no
facts or circumstances exist which could reasonably be expected to give rise to
liabilities with respect to Hazardous Materials, in either case, except to the
extent such liabilities could not reasonably be expected to have a Material
Adverse Effect;
iv.To the best of the Borrower’s knowledge, (A) the Borrower and its
Subsidiaries and all Real Property owned or leased by Borrower or its
Subsidiaries have all Environmental Permits necessary for the operations at such
Real Property and are in compliance with such Environmental Permits; (B) there
are no legal proceedings pending nor, to the knowledge of any Credit Party,
threatened to revoke, or alleging the violation of, such Environmental Permits;
and (C) none of the Credit Parties or UAP Property Owners have received any
notice from any source to the effect that there is lacking any Environmental
Permit required in connection with the current use or operation of any such
properties, in each case, except to the extent the nonobtainment or loss of an
Environmental Permit could not reasonably be expected to have a Material Adverse
Effect;
v.neither the Real Property currently leased or owned by Borrower nor any of its
Subsidiaries, nor, to the knowledge of any Credit Party, (x) any predecessor of
any Credit Party, nor (y) any of Credit Parties’ Real Property owned or leased
in the past, nor (z) any owner of Real Property leased or operated by Borrower
or any of its Subsidiaries, are subject to any outstanding written order or
contract, including Environmental Liens, with any Governmental Authority or
other Person, or to any federal, state, local, foreign or territorial
investigation of which a Credit Party or UAP Property Owner has been given
notice respecting (A) Environmental Laws, (B) Remedial Action, (C) any
Environmental Claim; or (D) the Release or threatened Release of any Hazardous
Material, in each case, except to the extent such written order, contract or
investigation could not reasonably be expected to have a Material Adverse
Effect;
vi.none of the Credit Parties or UAP Property Owners are subject to any pending
legal proceeding alleging the violation of any Environmental Law nor, to the
knowledge of each Credit Party, are any such proceedings threatened, in either
case, except to the extent any such proceedings could not reasonably be expected
to have a Material Adverse Effect;
vii.neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
each Credit Party, any predecessor of any Credit Party, nor to the knowledge of
each Credit Party, any owner of Real Property leased by Borrower or any of its
Subsidiaries, have filed any notice under federal, state or local, territorial
or foreign law indicating past or present

33

--------------------------------------------------------------------------------




treatment, storage, or disposal of or reporting a Release of Hazardous Material
into the environment, in each case, except to the extent such Release of
Hazardous Material could not reasonably be expected to have a Material Adverse
Effect;
viii.none of the operations of the Borrower or any of its Subsidiaries or, to
the knowledge of each Credit Party, of any owner of premises currently leased by
Borrower or any of its Subsidiaries or of any tenant of premises currently
leased from Borrower or any of its Subsidiaries, involve or previously involved
the generation, transportation, treatment, storage or disposal of hazardous
waste, as defined under 40 C.F.R. Part 261.3 (in effect as of the date of this
Agreement) or any state, local, territorial or foreign equivalent, in violation
of Environmental Laws; and
ix.to the knowledge of the Credit Parties, there is not now, nor has there been
in the past (except, in all cases, to the extent the existence thereof could not
reasonably be expected to have a Material Adverse Effect), on, in or under any
Real Property leased or owned by Borrower or any of its Subsidiaries, or any of
their predecessors (A) any underground storage tanks or surface tanks, dikes or
impoundments (other than for surface water); (B) any friable asbestos-containing
materials; (C) any polychlorinated biphenyls; or (D) any radioactive substances
other than naturally occurring radioactive material.
SECTION 3.08    Compliance with Laws and Agreements
Each of the Credit Parties and UAP Property Owners is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or to its knowledge, its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.
SECTION 3.09    Investment and Holding Company Status
Neither any of the Credit Parties nor any of the Borrower’s Subsidiaries is
(a) an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.
SECTION 3.10    Taxes
Each Credit Party and each of the Borrower’s Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Person has set aside on its books adequate reserves or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
SECTION 3.11    ERISA
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The Borrower does not have any Plans as of the date hereof. As to any
future Plan the present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) will not exceed the fair market value of the assets
of such Plan, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions used for purposes of Statement
of Financial Accounting Standards No. 87) will not exceed the fair market value
of the assets of all such underfunded Plans.
SECTION 3.12    Disclosure
The Borrower has disclosed or made available to the Lenders all agreements,
instruments and corporate or other restrictions to which it, any other Credit
Party, or any of its Subsidiaries is subject, and all other matters known to it,
that, in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
SECTION 3.13    Insurance
Borrower shall maintain (or cause its Subsidiaries (or tenants)) to maintain
insurance (on a replacement cost basis) with financially sound and reputable
insurance companies against such risks and in such amounts as is customarily
maintained by Persons engaged in similar businesses or as may be required by any
Legal Requirement. The Borrower shall from time to time deliver to the
Administrative Agent upon request a reasonably detailed list, together with
copies of all certificates of the insurance then in effect, stating the names of
the insurance companies, the amounts and rates of the insurance, the dates of
the expiration thereof and the properties and risks covered thereby. Such
insurance shall, in any event, include terrorism coverage, but solely to the
extent that such coverage is available on commercially reasonable terms
(including price).

34

--------------------------------------------------------------------------------




SECTION 3.14    Margin Regulations
Neither the Borrower nor any Credit Party is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board), and no proceeds of any Loan or
Letter of Credit will be used to purchase or carry any margin stock.
SECTION 3.15    Subsidiaries; REIT Qualification
As of the Effective Date, the Parent has only the Subsidiaries listed on
Schedule 3.15 attached hereto. The Borrower qualifies as a “qualified REIT
subsidiary” under Section 856 of the Code. The Parent is a Maryland corporation
duly organized pursuant to articles of incorporation filed with the Maryland
Department of Assessments and Taxation, and is in good standing under the laws
of Maryland. The Parent conducts its business in a manner which enables it to
qualify as a real estate investment trust under, and to be entitled to the
benefits of, §856 of the Code, and has elected to be treated as and will be
entitled to the benefits of a real estate investment trust thereunder.
SECTION 3.16    OFAC; Anti-Corruption Laws; PATRIOT Act
None of the Borrower, any of the other Credit Parties, any of the other
Subsidiaries, any of their officers or employees, and to the knowledge of the
Borrower, their directors and agents, employees and agents, or any other
Affiliate of the Borrower: (i) is a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and no Letter of Credit, will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person. The Credit
Parties, their Subsidiaries and their respective officers and employees, and to
the knowledge of the Borrower their directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. No Loan
or Letter of Credit, use of the proceeds of any Loan or Letter of Credit or
other transaction contemplated hereby will violate Anti-Corruption Laws or
applicable Sanctions. Neither the making of the Loans nor the use of the
proceeds thereof will violate the PATRIOT Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. Each Credit Party and its Subsidiaries are in compliance in all
material respects with the PATRIOT Act.
ARTICLE IV
Conditions
SECTION 4.01    Effective Date
The obligations of the Lenders to make Revolving Loans and to fund the Term Loan
hereunder and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
(a)The Administrative Agent (or its counsel) shall have received from each
Credit Party either (i) a counterpart of this Agreement and all other Loan
Documents to which it is party signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
other electronic transmission of a signed signature page of each such Loan
Document other than the Notes) that such party has signed a counterpart of the
Loan Documents, together with copies of all Loan Documents.
(b)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Bryan Cave LLP, counsel for the Borrower and each Guarantor, and such
other counsel as the Administrative Agent may approve, covering such matters
relating to the Credit Parties, the Loan Documents or the Transactions as the
Required Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.
(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Credit Parties, the
authorization of the Transactions and any other legal matters relating to the
Credit Parties, this Agreement (including each Credit Party's compliance with
Section 9.14 and other customary "know your customer" requirements) or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

35

--------------------------------------------------------------------------------




(d)The Administrative Agent shall have received a Compliance Certificate and
Borrowing Base Certificate, signed by a Financial Officer of Borrower, in form
and substance satisfactory to the Administrative Agent.
(e)The Administrative Agent and Syndication Agent shall have received all fees
and other amounts due and payable on or prior to the Effective Date, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.
(f)Simultaneous with the initial Borrowings hereunder, all amounts outstanding
under the Existing Credit Agreement shall be repaid in full and such Existing
Credit Agreement shall be terminated, with any funding made or payments received
by each Lender under this Agreement which is also a lender under the existing
Agreement being effected on a “net” basis to reflect the outstanding balances of
the Loans to be held by such Lender under this Agreement after giving effect to
the initial fundings on the Effective Date.
(g)The Administrative Agent shall have received copies of all other Loan
Documents, and such other due diligence information as the Administrative Agent
may reasonably require for each UAP Property.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02    Each Credit Event
The obligation of each Lender (as applicable) to make a Loan on the occasion of
any Borrowing, of the Swingline Lender to make a Swingline Loan on the occasion
of any Borrowing, and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:
(a)The representations and warranties of each Credit Party set forth in this
Agreement or in any other Loan Document shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.
(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(c)With respect to (i) any requested Borrowings, the Borrower shall have
complied with Section 2.03 or Section 2.04, as applicable, and (ii) the request
for the issuance, amendment, renewal or extension of any Letters of Credit, the
Borrower shall have complied with Section 2.05(b).
(d)The Administrative Agent shall have received a Borrowing Base Certificate
signed by a Financial Officer of Borrower.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section.
ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
SECTION 5.01    Financial Statements; Ratings Change and Other Information
The Borrower will furnish to the Administrative Agent and each Lender:
(a)within 120 days after the end of each fiscal year of the Parent, (i) the
Parent’s annual report including audited consolidated balance sheet and related
statements of operations, stockholders' equity and cash flows as of the end of
and for such year, together with all notes thereto as filed on form 10K, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young, LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Parent and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, and (ii) separate Real Property
Portfolio Summary Schedules for the UAP Properties and all other Individual
Properties (including property address, rent roll each property (including
calculations of value and Net Operating Income), square footage, tenant, rent
and lease expiration date), together with supplemental financial and portfolio
information in form and substance reasonably satisfactory to the Administrative
Agent;
(b)within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, (i) the Parent’s consolidated balance sheet and
related statements of operations, stockholders' equity and cash flows as of the
end of and

36

--------------------------------------------------------------------------------




for such fiscal quarter and the then elapsed portion of the fiscal year,
together with all notes thereto as filed on form 10Q, setting forth in each case
in comparative form the figures for the corresponding period or periods of (or,
in the case of the balance sheet, as of the end of) the previous fiscal year,
all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Parent on a consolidated basis in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments, and (ii) separate Real Property
Portfolio Summary Schedules for the UAP Properties and all other Individual
Properties (including property address, rent roll each property (including
calculations of value and Net Operating Income), square footage, tenant, rent
and lease expiration date), together with supplemental financial and portfolio
information in form and substance reasonably satisfactory to the Administrative
Agent;
(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, (i) a compliance certificate of a Financial Officer of the Parent
(the “Compliance Certificate”) in the form of Exhibit B attached hereto and a
borrowing base certificate of a Financial Officer of the Parent (the “Borrowing
Base Certificate”) in the form of Exhibit G attached hereto, and (ii) an
eighteen (18) month cash flow/sources and uses projection;
(d)promptly after the same become publicly available for Forms 10-K and 10-Q
described below (unless available publicly), and upon written request for items
other than Forms 10-K and 10-Q described below, copies of all periodic and other
reports, proxy statements and other materials filed by the Parent, the Borrower
or any Subsidiary with the Securities and Exchange Commission (including
registration statements and reports on Form 10-K, 10-Q and 8-K (or their
equivalents)), or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Parent or the Borrower to its shareholders generally, as the
case may be; and
(e)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of any Credit Party or any
Subsidiary of the Borrower, the UAP Properties, or compliance with the terms of
the Loan Documents, as the Administrative Agent or any Lender may reasonably
request.
SECTION 5.02    Financial Tests
The Parent and the Borrower shall have and maintain, on a consolidated basis in
accordance with GAAP, tested as of the close of each calendar quarter:
(a)The Consolidated Leverage Ratio shall not exceed sixty percent (60%) at all
times, or, for a maximum of two (2) consecutive calendar quarters following a
Material Acquisition, sixty five percent (65%);
(b)Tangible Net Worth shall not be less than (i) $1,240,246,341, plus (ii) (A)
seventy-five percent (75%) of the net proceeds (gross proceeds less reasonable
and customary costs of sale and issuance paid to Persons not Affiliates of any
Credit Party) received by the Parent or the Borrower at any time from the
issuance of stock (whether common, preferred or otherwise) of the Parent or the
Borrower after the date of this Agreement, plus (B) seventy-five percent (75%)
of the amount of operating partnership units of the Parent issued in connection
with the contribution of any real estate or other assets of the Parent after the
Effective Date, less (C) any amounts paid for the redemption or retirement of or
any accrued return on the preferred equity issued under the Starwood Documents;
(c)A minimum Fixed Charge Coverage Ratio of not less than 1.50:1.00;
(d)A maximum Secured Debt Ratio of not greater than 40% of Total Asset Value;
(e)A maximum Secured Recourse Debt Ratio of not greater than 5% of Total Asset
Value;
(f)A maximum Unhedged Variable Rate Debt of not greater than 30% of Total Asset
Value;
(g)A maximum Payout Ratio of ninety five percent (95%);
(h)A minimum Unsecured Interest Coverage Ratio of no less than 2.0 to 1.0; and
(i)A maximum Unencumbered Asset Pool Leverage Ratio of no greater than sixty
percent (60%), or, for a maximum of two consecutive calendar quarters following
a Material Acquisition, sixty-five percent (65%).
SECTION 5.03    Notices of Material Events
The Borrower will furnish to the Administrative Agent and each Lender written
notice of the following promptly after it becomes aware of same (unless specific
time is set forth below):
(a)the occurrence of any Default;
(b)within five (5) Business Days after the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting any Credit Party or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

37

--------------------------------------------------------------------------------




(c)within five (5) Business Days after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000.00;
(d)any change in Borrower’s Debt Rating, a certificate stating that Borrower’s
Debt Rating has changed and the new Debt Rating that is in effect; and
(e)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.04    Existence; Conduct of Business
The Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.01.
SECTION 5.05    Payment of Obligations
The Borrower will, and will cause each of its Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.06    Maintenance of Properties; Insurance
(a)The Borrower will, and will cause each of its Subsidiaries or tenants, as
applicable, to, (i) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and (ii) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as required pursuant
to Section 3.13.
(b)The Borrower, each Credit Party and each UAP Property Owner will pay and
discharge all taxes, assessments, maintenance charges, permit fees, impact fees,
development fees, capital repair charges, utility reservations and standby fees
and all other similar impositions of every kind and character charged, levied,
assessed or imposed against any interest in any of the UAP Property owned by it,
as they become payable and before they become delinquent.
SECTION 5.07    Books and Records; Inspection Rights.
(a)The Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.
(b)The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice and subject to rights of tenants, to visit and inspect
its properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
SECTION 5.08    Compliance with Laws
The Borrower will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations and orders of any Governmental Authority (including
without limitation, Anti-Corruption Laws and Sanctions) applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.09    Use of Proceeds
The proceeds of the Loans will be used for acquisition, acquisition fees and
expenses, development and enhancement of Real Property, debt refinancing,
capital and tenant improvements, working capital and for the retirement of the
remaining preferred equity issued under the Starwood Documents. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for
financing, funding or completing the hostile acquisition of publicly traded
Persons or for any purpose that entails a violation of any of the Regulations of
the Board, including Regulations U and X. The Borrower will not knowingly
request any Loan or Letter of Credit and shall not use, and shall ensure that
its Subsidiaries and its or their respective directors, officers, employees and
agents do not use, the proceeds of any Loan or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (ii) in any manner that would result in
the violation of any applicable Sanctions.

38

--------------------------------------------------------------------------------




SECTION 5.10    Fiscal Year
Borrower shall maintain as its fiscal year the twelve (12) month period ending
on December 31 of each year.
SECTION 5.11    Environmental Matters
(a)Borrower shall comply and shall cause each of its Subsidiaries and each Real
Property owned or leased by such parties to comply in all material respects with
all applicable Environmental Laws currently or hereafter in effect, except to
the extent noncompliance could not reasonably be expected to have a Material
Adverse Effect.
(b)If the Administrative Agent or the Required Lenders at any time have a
reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by Borrower or
any of its Subsidiaries, or Real Property adjacent to such Real Property, which
could reasonably be expected to have a Material Adverse Effect, then Borrower
agrees, upon request from the Administrative Agent (which request may be
delivered at the option of Administrative Agent or at the direction of Required
Lenders), to provide the Administrative Agent, at the Borrower’s expense, with
such reports, certificates, engineering studies or other written material or
data as the Administrative Agent or the Required Lenders may reasonably require
so as to reasonably satisfy the Administrative Agent and the Required Lenders
that any Credit Party and UAP Property Owner or Real Property owned or leased by
them is in material compliance with all applicable Environmental Laws.
(c)Borrower shall, and shall cause each of its Subsidiaries to, take such
Remedial Action or other action as required by Environmental Law or any
Governmental Authority.
(d)If the Borrower or any Credit Party and UAP Property Owner fails to timely
take, or to diligently and expeditiously proceed to complete in a timely
fashion, any action described in this Section, the Administrative Agent may,
after notice to the Borrower, with the consent of the Required Lenders, make
advances or payments toward the performance or satisfaction of the same, but
shall in no event be under any obligation to do so. All sums so advanced or paid
by the Administrative Agent (including reasonable counsel and consultant and
investigation and laboratory fees and expenses, and fines or other penalty
payments) and all sums advanced or paid in connection with any judicial or
administrative investigation or proceeding relating thereto, will become due and
payable from the Borrower ten (10) Business Days after demand, and shall bear
interest at the rate for past due interest provided in Section 2.12(c) from the
date any such sums are so advanced or paid by the Administrative Agent until the
date any such sums are repaid by the Borrower. Promptly upon request, the
Borrower (or the subject Credit Party and UAP Property Owner) will execute and
deliver such instruments as the Administrative Agent may deem reasonably
necessary to permit the Administrative Agent to take any such action, and as the
Administrative Agent may require to secure all sums so advanced or paid by the
Administrative Agent. If a Lien is filed against the UAP Property by any
Governmental Authority resulting from the need to expend or the actual expending
of monies arising from an action or omission, whether intentional or
unintentional, of the Borrower or any UAP Property Owner or for which the
Borrower any UAP Property Owner is responsible, resulting in the Releasing of
any Hazardous Material into the waters or onto land located within or without
the State where the UAP Property is located, then the Borrower will, within
thirty (30) days from the date that the Borrower or any UAP Property Owner is
first given notice that such Lien has been placed against the UAP Property (or
within such shorter period of time as may be specified by the Administrative
Agent if such Governmental Authority has commenced steps to cause the UAP
Property to be sold pursuant to such Lien), either (i) pay the claim and remove
the Lien, or (ii) furnish a cash deposit, bond or such other security with
respect thereto as is satisfactory in all respects to the Administrative Agent
and is sufficient to effect a complete discharge of such Lien on the UAP
Property.
SECTION 5.12    UAP Property Covenants
The UAP Properties shall at all times satisfy the following:
(a)There shall be no less than thirty (30) UAP Properties;
(b)No greater than fifteen percent (15%) of aggregate Unencumbered Asset Pool
Value may be contributed by any single UAP Property;
(c)No greater than fifteen percent (15%) of aggregate Unencumbered Asset Pool
Value may be contributed by UAP Properties subject to ground leases;
(d)No greater than fifteen percent (15%) of aggregate Unencumbered Asset Pool
Value may be contributed by UAP Properties which are under development;
(e)Minimum weighted average occupancy of' all UAP Properties shall be no less
than ninety percent (90%);
(f)Minimum weighted average remaining lease term for all UAP Properties shall be
no less than five (5) years; and

39

--------------------------------------------------------------------------------




(g)Other customary limitations as may be reasonably determined by Administrative
Agent from time to time upon further due diligence of the UAP Properties.
The failure of the Borrower to comply with any of the limitations set forth in
Sections 5.12(b), (c) or (d) shall not result in an Event of Default hereunder,
but rather the amount (in each instance) in excess of the subject limitation
shall be excluded when calculating the Borrowing Base Availability. The failure
of the Borrower to comply with Sections 5.12 (e), (f) or (g) shall constitute an
Event of Default unless the Borrower is able to remove or deliver additional UAP
Properties as provided in Section 5.13 below, as applicable, within thirty (30)
Business Days of such occurrence and such action results in the Borrower being
in compliance with the subject covenant.
SECTION 5.13    UAP Properties
(a)Removal of Individual Property as a UAP Property. From time to time during
the term of this Agreement following (i) Borrower’s written request (“Release
Request”) and (ii) satisfaction of the Release Conditions, the Administrative
Agent shall, in each case to the extent applicable, release the subject
Subsidiary Guarantor(s) which has no other ownership interest in any of the
remaining UAP Properties, from further payment and performance of the Loans on
the Partial Release Date; provided, however, any such release by the
Administrative Agent shall not be deemed to terminate or release such UAP
Property Owner from any obligation or liability under any Loan Document which
specifically by its terms survives the said release or the payment in full of
the Obligations. The “Release Conditions” are the following:
i.Borrowing Base Compliance. The Borrower has delivered a Borrowing Base
Certificate reflecting that, after giving effect to the release of the UAP
Property, the Total Outstandings will be less than or equal to the Maximum Loan
Available Amount.
ii.Financial Covenant Compliance. If requested by the Adminsitrative Agent, the
Borrower has delivered a Compliance Certificate reflecting that, after giving
effect to the release of the UAP Property, the financial covenants set forth in
Section 5.02 shall remain satisfied (or be satisfied if the release cures a
Default which resulted from the Financial Covenants not being satisfied).
iii.No Default Upon Release. No Default shall exist under this Agreement or the
other Loan Documents after giving effect to the release of the UAP Property,
except for any Default which is cured or remedied by the removal of such
Individual Property from being a UAP Property.
iv.No Default Prior to Release. No Event of Default shall exist under this
Agreement or the other Loan Documents at the time of the Release Request or
after giving effect to the release of the UAP Property, including, without
limitation, under Section 5.12 hereof, except for any Event of Default which is
cured or remedied by the removal of such Individual Property from being a UAP
Property.
v.Payment of Fees. The Borrower shall pay or reimburse the Administrative Agent
for all reasonable legal fees and expenses and other reasonable costs and
expenses incurred by Administrative Agent in connection with the release.
Any failure of any removal and release requested by the Borrower to meet all of
the Release Conditions shall be deemed a rejection of the proposed Release
Request and, subject to the other terms and conditions hereof as to whether any
Individual Property is a UAP Property, such UAP Property shall remain a UAP
Property hereunder.
(b)Additional UAP Property. From time to time during the term of this Agreement
following the Borrower’s written request (“Additional Borrowing Base Request”),
the Administrative Agent shall accept one or more Individual Properties as UAP
Properties upon the satisfaction of the following conditions, in a manner
reasonably acceptable to the Administrative Agent:
i.The Borrower shall have obtained Preliminary Approval for the addition of such
Individual Property.
ii.The Borrower (or applicable Credit Party or UAP Property Owner) shall have
satisfied all of requirements set forth in the definition of UAP Property as to
such Individual Property.
iii.The Borrower shall have delivered to the Administrative Agent a Borrowing
Base Certificate and (if requested ) Compliance Certificate evidencing
compliance with Section 5.02 and Section 5.12 after giving effect to such
addition.
iv.The Borrower shall have delivered to the Administrative Agent a certification
that the Property is free of any material environmental, structural,
architectural, mechanical or title defects.
v.Subject to Section 5.18, the UAP Property Owner must have joined in, and
assumed all obligations of a “Subsidiary Guarantor” under the Loan Documents,
all in form and substance satisfactory to the Administrative Agent, including,
without limitation, (a) entering into a Joinder Agreement in the form attached
hereto as Exhibit F executed by such owner and delivered to the Administrative
Agent, and (b) such owner delivering such organizational documents, directors’
or comparable resolutions, secretary’s, incumbency and like certificates,
opinions of counsel and other documents as required by the Administrative Agent
in connection with such joinder provided the same are consistent with the terms
of this Agreement.

40

--------------------------------------------------------------------------------




vi.The Borrower shall pay or reimburse the Administrative Agent for all
reasonable legal fees and expenses and other costs and expenses incurred by
Administrative Agent in connection with the additional UAP Property.
vii.The Administrative Agent shall give the Borrower prompt written notice of
its determination with respect to the admission or rejection of any Individual
Property as a UAP Property. To the extent that an Individual Property does not
meet the requirements to qualify as a UAP Property, as defined, the Borrower may
nevertheless request that such Individual Property be included as a UAP Property
and the Required Lenders may, in their sole and absolute discretion, agree to
the acceptance of such Individual Property as an additional UAP Property.
SECTION 5.14    Further Assurances
At any time upon the request of the Administrative Agent, Borrower will (or will
cause each Credit Party to), promptly and at its expense, execute, acknowledge
and deliver such further documents and perform such other acts and things as the
Administrative Agent may reasonably request to evidence the Loans made hereunder
and interest thereon in accordance with the terms of this Agreement.
SECTION 5.15    Parent Covenants
The Parent will:
(a)own, directly or indirectly, free and clear of any Liens, all of the general
partner interests in the OP and, once acquired, will not sell or transfer any
limited partner interests in the OP (provided other limited partners may sell or
transfer their respective limited partner interests in the OP, subject to
compliance with Section 9.14 below);
(b)cause the OP to own, directly or indirectly, free and clear of any Liens, all
of the ownership interests in each UAP Property Owner;
(c)maintain management and Control of the OP and each UAP Property Owner;
(d)conduct substantially all of its operations through the OP and one or more of
the OP’s Subsidiaries;
(e)subject to clause (e)(i) below, not permit the Preferred Units or the Series
A Preferred Shares (each as defined in the Starwood Documents) to be
transferred, and the OP and the Parent will not consent to any transfer of the
Preferred Units or the Series A Preferred Shares, as the case may be, to any
entity without the prior written consent of the Lenders in their sole
discretion; any such consent shall be conditioned upon, without limitation, the
Lenders obtaining all required “know your customer” and other information
regarding such transferee as the Lenders may reasonably request;
i.Notwithstanding any other provision hereof or any other loan documents, a
Starwood Entity may (A) transfer the direct or indirect ownership interests in
the Preferred Units or the Series A Preferred Shares to another Starwood Entity
or (B) make a pledge (a “Pledge”) of the Preferred Units or the Series A
Preferred Shares to any entity which has extended a credit facility to a
Starwood Entity provided that such entity (a “Pledgee”) is an Eligible Assignee.
Starwood Entity shall deliver written notice to Lenders that the Pledge has been
effected, which notice shall be delivered within five (5) Business Days after
the Pledge has been effected and shall include the name, address, and facsimile
number for the Pledgee. Notwithstanding anything to the contrary contained in
this Credit Agreement, no Person may take title to the Preferred Units or Series
A Preferred Shares without Lenders’ approval in their sole discretion unless
such Person is an Eligible Assignee. Subject to the foregoing requirements with
respect to the taking of title to the Preferred Units or Series A Preferred
Shares, Pledgee shall be permitted to fully exercise its rights and remedies
against Starwood Entity, and realize on any and all collateral granted by
Starwood Entity to Pledgee in accordance with applicable law. In such event,
subject to the foregoing requirements with respect to the taking of title to the
Preferred Units or Series A Preferred Shares by a Person that is not an Eligible
Assignee, Lenders shall recognize Pledgee (and any transferee which is also an
Eligible Assignee) and its successors and assigns as the successor to Starwood
Entity’s rights, remedies and obligations under the Starwood Documents. The
rights of Pledgee under this Section 5.15(e) shall remain effective unless and
until Pledgee shall have notified Lenders in writing that its interest in the
Preferred Units or Series A Preferred Shares has been terminated.
Notwithstanding anything to the contrary in this Credit Agreement, any Pledge
and all other transactions contemplated by this Section 5.15(e) shall not
constitute Events of Default under the Loan Documents.
(f)not enter into, nor permit the OP nor any Affiliate thereof to enter into any
amendment of the Starwood Documents or of any constituent document of any Credit
Party or UAP Property Owner in a manner which would be materially adverse to the
Lenders without the prior written approval of the Lenders; and
(g)comply with all Legal Requirements to maintain, and, after its initial
election, will at all times elect, qualify as and maintain, its status as a real
estate investment trust under Section 856(c)(i) of the Code.
SECTION 5.16    ECP
The Borrower and Guarantor (subject to the provisions of Section 26 of the
Guaranty) is a Qualified ECP Party.

41

--------------------------------------------------------------------------------




SECTION 5.17    Starwood Preferred Equity
The Borrower shall retire the remaining preferred equity investment made
pursuant to the Starwood Documents in the maximum amounts, and as soon as
permitted, pursuant to the Starwood Documents.
SECTION 5.18    Subsidiary Guarantors
(a)The Borrower shall cause each of its Subsidiaries to execute and deliver to
the Administrative Agent the Guaranty required from each Subsidiary Guarantor
under this Agreement. Except as otherwise provided in Section 5.18(b), the
Borrower shall cause each Subsidiary first formed or acquired after the date
hereof which satisfies the requirements of a Subsidiary Guarantor hereunder to
execute and deliver to the Administrative Agent a joinder in the Subsidiary
Guaranty.
(b)Upon the Borrower obtaining an Investment Grade Rating from at least one of
S&P or Moody’s, and provided that no Event of Default is then occurring, at
Borrower’s request, the Subsidiary Guarantors shall be automatically released
from their obligations under the Guaranty once Borrower provides a certification
to Administrative Agent that the Subsidiary Guarantors have been released from
liability for any other Indebtedness and from liability under any guaranties of
Indebtedness. At the request of Administrative Agent, Borrower shall provide
documentation to Administrative Agent evidencing such release, and subject to
Section 5.18(c) below, no Subsidiaries of the Borrower shall thereafter be
required to deliver a Guaranty hereunder.
(c)From and after the date the Subsidiary Guarantors are released from the
Guaranty as provided under Section 5.18(b) above, the Borrower shall promptly,
from time to time, deliver to the Administrative Agent a replacement Guaranty
from any Subsidiary that, but for the provisions of Section 5.18(b), would have
been required to be a Subsidiary Guarantor, upon the occurrence of any of the
following:
1.such Subsidiary (or any other Subsidiary that directly or indirectly own an
Equity Interest in such Subsidiary) Guarantees, or otherwise becomes obligated
in respect of, any Indebtedness of Parent, the Borrower or any Subsidiary of the
Parent or Borrower; or
2.such Subsidiary (or any other Subsidiary that directly or indirectly own an
Equity Interest in such Subsidiary) has incurred, acquired or suffered to exist
any Indebtedness.
ARTICLE VI
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01    Liens
The Borrower will not create, incur, assume or permit to exist any Lien on any
UAP Property or any direct or indirect Equity Interest in any UAP Property Owner
owned by the Borrower or the Parent or hereafter acquired by such Persons, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except Permitted Encumbrances.
SECTION 6.02    Fundamental Changes
The Borrower will not, and will not permit any Subsidiary to:
(a)merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower or all or substantially all of
the stock of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (provided in no instance shall the Borrower or the Parent reorganize
in a jurisdiction outside the United States), (i) any Person may merge into, or
consolidate with, Borrower in a transaction in which Borrower is the surviving
entity, (ii) any Person not a Credit Party or a UAP Property Owner may merge
into, or consolidate with, any Subsidiary in a transaction in which the
surviving entity is a Subsidiary, (iii) any Subsidiary not a Credit Party or a
UAP Property Owner may sell, transfer, lease or otherwise dispose of its assets
to the Borrower or to another Subsidiary, (iv) any Subsidiary not a Credit Party
or a UAP Property Owner may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders, (v) any
Subsidiary which is a Credit Party or a UAP Property Owner may merge into (or
consolidate with) or liquidate or dissolve into, any other Subsidiary which is a
Credit Party or a UAP Property Owner, and (vi) any Subsidiary which is a Credit
Party or a UAP Property Owner may sell, transfer, lease or otherwise dispose of
its assets to Borrower or to any other Subsidiary which is a Credit Party or a
UAP Property Owner; provided that any such merger involving a Person that is not
a wholly owned Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 6.03.

42

--------------------------------------------------------------------------------




(b)sell, transfer, lease or otherwise dispose of any of its assets to a Person
other than pursuant to clause (a) above if the Value of the assets disposed of
in any twelve (12) month period exceeds fifteen percent (15%) of Total Asset
Value of the Borrower, unless not less than ten (10) Business Days prior to any
such disposition Borrower delivers to Administrative Agent a Compliance
Certificate and Borrowing Base Certificate evidencing compliance with all terms
and conditions set forth therein.
(c)enter into any merger which will result in an increase in Total Asset Value
by twenty five percent (25%) or more or in which Borrower or Guarantor will not
be the surviving entity, without the prior approval of the Required Lenders in
their sole discretion, and provided that the Lenders have received all “know
your customer” and other information as the Lenders may reasonably request with
respect to such merger.
(d)engage to any material extent in any business other than the ownership,
development, operation and management of office, industrial, warehouse,
distribution or educational properties (or mixed uses thereof) and businesses
reasonably related thereto, except as allowed by Section 6.03, without the prior
written consent of the Lenders.
SECTION 6.03    Investments, Loans, Advances and Acquisitions
The Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness (subject to Section 6.09 below) or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:
(a)Permitted Investments;
(b)Real Property operated as office, industrial, warehouse, distribution or
educational properties or such other uses as may be approved in writing by the
Lenders;
(c)undeveloped land, so long as the aggregate Value of such land does not exceed
five percent (5%) of Total Asset Value, after giving effect to such investments;
(d)Assets Under Development, so long as the aggregate Value thereof does not
exceed fifteen percent (15%) of the Total Asset Value after giving effect to
such investments; and
(e)investments in Unconsolidated Affiliates so long as the aggregate amount of
such investments described in this clause (e) does not exceed fifteen percent
(15%) of the Total Asset Value after giving effect to such investments;
(f)investments in mortgage notes receivable not exceeding 5% of Total Asset
Value after giving effect to such investments;
(g)mergers, consolidations and other transactions permitted under Section 6.02,
so long as same do not cause the Borrower to be in violation of any provision of
this Section 6.03.
Provided the aggregate total value of Investments described in subsections (c)
through (f) will not exceed twenty-five percent (25%) of Total Asset Value on a
consolidated basis.
SECTION 6.04    Hedging Agreements
The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any Hedging Agreement, other than Hedging Agreements entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its liabilities.
SECTION 6.05    Restricted Payments
The Parent will not, and will not permit any of its Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, during any calendar
month, any Restricted Payment, except that any of the following Restricted
Payments are permitted: (a) Restricted Payments by the Parent required to comply
with Section 5.15(e), (b) provided no Default or Event of Default is then in
existence, Restricted Payments made by the Borrower and/or Parent to its
respective equity holders, including in connection with the existing redemption
and dividend reinvestment plans, not to exceed the Payout Ratio set forth in
Section 5.02(g), and (c) Restricted Payments declared and paid ratably by
Subsidiaries to Borrower and/or Parent with respect to their capital stock or
equity interest.
Notwithstanding the foregoing, provided no Event of Default is in existence, the
amount of Restricted Payments may be increased as long as the Payout Ratio does
not exceed ninety five percent (95%) for the applicable period.

43

--------------------------------------------------------------------------------




SECTION 6.06    Transactions with Affiliates
The Borrower will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm's-length basis from
unrelated third parties (with in independent MAI appraisal delivered by a
qualified third party appraiser being conclusive to establish compliance with
this requirement), (b) transactions between or among the Borrower and its wholly
owned Subsidiaries not involving any other Affiliate and (c) any Restricted
Payment permitted by Section 6.05.
SECTION 6.07    Parent Negative Covenants
The Parent will not (a) own any Property other than the ownership interests of
Borrower and other assets with no more than $10,000,000.00 in value; (b) give or
allow any Lien on the ownership interests of Borrower provided that nothing
contained in the Starwood Documents shall be deemed to constitute a violation of
this Section 6.07(b); (c) create, incur, suffer or permit to exist, or assume or
guarantee, directly or indirectly, contingently or otherwise, or become or
remain liable with respect to any Indebtedness if the aggregate of such
Indebtedness would violate Section 5.02 or (d) engage to any material extent in
any business other than the ownership, development, operation and management of
office, industrial, warehouse, distribution or educational (or mixed uses
thereof) properties leased to third parties under triple net or absolute leases.
SECTION 6.08    Restrictive Agreements
The Borrower will not, and will not permit any of its Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any UAP Property Owner to create, incur or permit to
exist any Lien upon any UAP Property or the Equity Interests in the Borrower or
such UAP Property Owner, or (b) the ability of any UAP Property Owner to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other UAP Property
Owner or to Guarantee Indebtedness of the Borrower or any other UAP Property
Owner; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement or as otherwise approved by the
Administrative Agent, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
UAP Property Owner pending such sale, provided such restrictions and conditions
apply only to the UAP Property Owner that is to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness or Liens permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof.
SECTION 6.09    Indebtedness
Neither any Guarantor nor the Borrower shall, without the prior written consent
of the Required Lenders, create, incur, assume, guarantee or be or remain
liable, contingently or otherwise with respect to any Indebtedness on a recourse
basis, except: (a) Indebtedness under this Agreement; (b) Indebtedness incurred
in connection with the construction, renovation or expansion of Real Property,
which Indebtedness is approved by the Administrative Agent, such approval not to
be unreasonably withheld; (c) Indebtedness of the Parent in an aggregate amount
outstanding at any one time not to exceed ten percent (10%) of the Total Asset
Value; (d) Indebtedness under any Hedging Obligations, (e) Indebtedness of the
Parent whose recourse is solely for so-called “bad-boy” acts, including without
limitation, (i) failure to account for a tenant’s security deposits, if any, for
rent or any other payment collected by a borrower from a tenant under the lease,
all in accordance with the provisions of any applicable loan documents, (ii)
fraud or a material misrepresentation made by the Borrower or any Guarantor, or
the holders of beneficial or ownership interests in the Borrower or any
Guarantor, in connection with the financing evidenced by the applicable loan
documents; (iii) any attempt by Borrower or any Guarantor to divert or otherwise
cause to be diverted any amounts payable to the applicable lender in accordance
with the applicable loan documents; (iv) the misappropriation or misapplication
of any insurance proceeds or condemnation awards relating to the Real Property;
(v) voluntary or involuntary bankruptcy by Borrower or any Guarantor; (vi) any
environmental matter(s) affecting any Real Property which is introduced or
caused by Borrower or any Guarantor or any holder of a beneficial or ownership
interest in Borrower or any Guarantor; and (vii) waste; (f) Indebtedness for
trade payables and operating expenses incurred in the ordinary course of
business;; and (g) Unsecured Debt (which is not secured by a lien on any Equity
Interests in the Borrower or any UAP Property Owner) provided the Borrower
remains in compliance with covenants set forth in Section 5.02 after giving
effect to such Unsecured Debt. Nothing contained herein shall be deemed to
prohibit or prevent a Subsidiary of the Parent or of Griffin Capital Essential
Asset Operating Partnership, L.P. which is not a UAP Property Owner from
assuming or incurring any Indebtedness in connection with any investment allowed
under Section 6.03 above. The Required Lenders hereby consent to the existing
“bad-boy” recourse Indebtedness of Griffin Capital Essential Asset Operating
Partnership, L.P. in connection with the loans made to The GC Net Lease
(Carlsbad) Investors, LLC, a Delaware limited liability company and Emporia
Partners, LLC, a Delaware limited liability company.

44

--------------------------------------------------------------------------------




SECTION 6.10    Management Fees
At any time that any Default or Event of Default exists under this Agreement or
any other Loan Document, then in any of such event(s), no Credit Party or UAP
Property Owner may pay any management, property, asset or similar fees to any
other Credit Party or UAP Property Owner or to any Subsidiary or Affiliate,
including, without limitation, to Griffin Capital Essential Asset Property
Management, LLC and/or Griffin Capital Essential Asset Advisor, LLC. Until such
time as Griffin Capital Essential Asset Advisor, LLC becomes a publicly traded
company and Kevin Shields or entities Controlled by Kevin Shields no longer own
a majority of the interests therein, all such parties shall execute
subordination agreements in form and substance acceptable to the Administrative
Agent with respect to such fees.
ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
(b)any Credit Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Documents, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of over three
Business Days (such three Business Day period commencing after written notice
from the Administrative Agent as to any such fee);
(c)any representation or warranty made or deemed made by or on behalf of any
Credit Party or UAP Property Owner in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
(d)the Borrower or any Credit Party shall fail to observe or perform any
covenant, condition or agreement contained in Article V or VI other than
Sections 5.04, 5.05, 5.06, 5.07(a), 5.08, and 5.11;
(e)any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of over 30 days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender) and if
such default is not cureable within thirty (30) days and the Credit Party is
diligently pursuing cure of same, the cure period may be extended for 30 days
(for a total of 60 days after the original notice from the Administrative Agent)
upon written request from the Borrower to the Administrative Agent;
(f)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (in each instance, other than by the Lender(s) (i) liquidation,
reorganization or other relief in respect of any Credit Party or any Subsidiary
of the Borrower or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Credit Party or
any Subsidiary of the Borrower or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
(g)any Credit Party or any Subsidiary of the Borrower shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (f) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Person or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(h)any Credit Party or any Subsidiary of the Borrower shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
(i)one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against any Credit Party, any Subsidiary
of the Borrower or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of such Person to enforce any such
judgment;

45

--------------------------------------------------------------------------------




(j)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000;
(k)the Guaranty of the Loan by any Guarantor shall for any reason terminate or
cease to be in full force and effect, other than as provided for in Section 5.13
or Section 5.18 of this Agreement;
(l)any Credit Party shall default under any Material Contract;
(m)any Credit Party shall (or shall attempt to) disavow, revoke or terminate any
Loan Document to which it is a party or shall otherwise challenge or contest in
any action, suit or proceeding in any court or before any Governmental Authority
the validity or enforceability of any Loan Document;
(n)a Change in Control shall occur; or
(o)The Borrower, Guarantor or any Subsidiary thereof defaults (such default
being deemed to have occurred upon the earlier of (i) any monetary default under
such indebtedness, or (ii) the exhaustion of all notice and cure periods
thereunder without cure of such default) under (a) any recourse indebtedness in
an aggregate amount equal to or greater than $50,000,000 at any time, or (b) any
non-recourse indebtedness in an aggregate amount equal to or greater than
$100,000,000 at any time.
Then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take some or all of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) exercise any other
rights or remedies provided under this Agreement or any other Loan Document, or
any other right or remedy available by law or equity; and in case of any event
described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
In addition to the foregoing rights and remedies, upon the occurrence of any
event of default (as defined in the Starwood Documents), or upon the occurrence
of any Optional Repurchase Event or Cash Flow Sweep Event (each as defined in
the Starwood Documents), the Administrative Agent may, and at the request of the
Required Lenders shall, by notice to the Borrower if the same remains uncured
for a period of ten (10) days or more, require the Borrower and the UAP Property
Owners to, and the Borrower hereby agrees to so (and so cause the UAP Property
Owners to), grant to the Administrative Agent, for the benefit of each of the
Lenders and the Issuing Bank, a first perfected mortgage/deed of trust Lien on
each of the UAP Properties, including the execution and delivery by Borrower and
the UAP Property Owners of all documents required by the Administrative Agent in
connection therewith, including all customary security and other documents,
third party reports and documents, insurance and other due diligence consistent
with the requirements of the Existing Credit Agreements.
ARTICLE VIII
The Administrative Agent
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. In the event of conflicting
instructions or notices given to the Borrower by the Administrative Agent and
any Lender, the Borrower is hereby directed and shall rely conclusively on the
instruction or notice given by the Administrative Agent.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the

46

--------------------------------------------------------------------------------




Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default (other than a payment Default) unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
agrees that, in fulfilling its duties hereunder, it will use the same standard
of care it utilizes in servicing loans for its own account.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower, and may be removed by
the Required Lenders in the event of the Administrative Agent’s gross negligence
or willful misconduct. Upon any such resignation or removal, the Required
Lenders shall have the right, with the approval of Borrower (provided no Default
has occurred and is continuing), which approval shall not be unreasonably
withheld, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation or is
removed, then the retiring Administrative Agent may, on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent which shall be a
Lender, or a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent for its own behalf shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent's resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent. The Administrative Agent shall
cooperate with any successor Administrative Agent in fulfilling its duties
hereunder.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder. Administrative Agent agrees to
provide the Lenders with copies of all material documents and certificates
received by the Administrative Agent from Borrower in connection with the Loans.

47

--------------------------------------------------------------------------------




ARTICLE IX
Miscellaneous
SECTION 9.01    Notices
Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(a)if to the Borrower, to the Borrower in care of Griffin Capital Essential
Asset REIT, Inc. at Griffin Capital Plaza, 1520 Grand Avenue, El Segundo,
California 90245, Attention: Joseph E. Miller (Telephone No. (310) 469-6100 and
Telecopy No. (310) 606-5910)); copy to: Mary Higgins, Griffin Capital, 790
Estate Drive, Deerfield, Illinois 60015 (Telephone No. (847) 267-1180 and
Telecopy No. (847) 267-1237).
(b)if to the Administrative Agent, to KeyBank, National Association, 225
Franklin Street, Boston, Massachusetts, Attention: Christopher T. Neil,
(Telephone No. (617) 385-6202 and Telecopy No. (617) 385-6293); and
(c)if to the Issuing Bank, to it at KeyBank, National Association, 225 Franklin
Street, Boston, Massachusetts, Attention: Christopher T. Neil, (Telephone No.
(617) 385-6202 and Telecopy No. (617) 385-6293); and
(d)if to the Swingline Lender, to it at KeyBank, National Association, 225
Franklin Street, Boston, Massachusetts, Attention: Christopher T. Neil,
(Telephone No. (617) 385-6202 and Telecopy No. (617) 385-6293); and
(e)if to any other Lender, to it at its address (or telecopy number) set forth
on the signature pages of this Agreement, or as provided to Borrower in writing
by the Administrative Agent or the Lender.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given (i) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section and the appropriate confirmation is received (or if such day is not a
Business Day, on the next Business Day); (ii) if given by mail (return receipt
requested), on the earlier of receipt or three (3) Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid; or (iii) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article II shall not be effective until received.
Documents and notices required to be delivered to the Lenders pursuant to this
Agreement may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date on which such documents are posted on
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by Administrative Agent). Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents. Notwithstanding the
foregoing, no document shall be deemed to have been electronically delivered to
the Administrative Agent or to any Lender unless such Internet or intranet
website is set up to automatically deliver notice of postings thereon to the
email address(es) that the Administrative Agent or such Lender may specify.
Borrower hereby acknowledges that (a) Administrative Agent will make available
to the Lenders and Issuing Bank materials and/or information provided by or on
behalf of Borrower and the other Credit Parties hereunder (collectively,
“Borrower Materials”) by posting Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Parent, Borrower or their Affiliates, or
the respective Equity Interests of any of the foregoing, and who may be engaged
in investment and other market-related activities with respect to such Persons’
Equity Interests. Parent and Borrower hereby agree that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Parent and Borrower shall be deemed to have
authorized Administrative Agent, Lead Arrangers, Issuing Bank and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to Parent and Borrower or their Equity Interests for
purposes of United States Federal and state securities laws (provided that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 9.12); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) Administrative Agent and the Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information. Furthermore, each Public Lender agrees to cause at
least one (1) individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law,

48

--------------------------------------------------------------------------------




including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its Equity Interests for purposes of
United States Federal or state securities laws.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Borrower, any Lender, Issuing Bank or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of Borrower’s or Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided that in no event shall any Agent Party have any liability to
Borrower, any Lender, Issuing Bank or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages) resulting therefrom. Similarly, each Lender acknowledges that the
Credit Parties do not control the posting to, or operation of, the Platform.
Accordingly, the obligation of any Credit Parties under this Article are solely
to identify and properly mark materials as “PUBLIC” where applicable.
SECTION 9.02    Waivers; Amendments
(a)No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified, nor may any Event of Default be waived except pursuant to an agreement
or agreements in writing entered into by the Borrower and the Required Lenders
or by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase or reduce (except in
accordance with Section 2.08(b)) the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders”, “Required Revolving Lender”, “Required
Term Lenders”, “Applicable Percentage” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, (vi) release any Credit Party from
its obligations under the Loan Documents or, release of any UAP Property, except
as specifically provided for herein, without the written consent of each Lender,
(vii) subordinate the Loans without the written consent of each Lender, (viii)
waive or modify any conditions of extending the Loans set forth in Section 2.20
without the written consent of each Lender affected thereby, (ix) amend in an
adverse manner the rights of the Administrative Agent or any Lender as parties
to Hedging Agreements without the written consent of each such Person, or (x)
extend the expiry date of any Letter of Credit beyond the Revolving Loan
Maturity Date without the written consent of each Revolving Lender; provided
further that (A) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be, (B) any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Revolving Lenders, and not any other Lenders, may be amended,
and the performance or observance by Borrower or any other Credit Party of any
such terms may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, and only with, the written consent
of the Required Revolving Lenders or all Revolving Lenders directly and
adversely affected thereby, as applicable (and, in the case of an amendment to
any Loan Document, the written consent of each Credit Party a party thereto);
and (C) any term

49

--------------------------------------------------------------------------------




of this Agreement or of any other Loan Document relating to the rights or
obligations of the Term Lenders, and not any other Lenders, may be amended, and
the performance or observance by Borrower or any other Credit Party of any such
terms may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Required Term Lenders or all Term Lenders directly or adversely affected
thereby, as applicable (and, in the case of an amendment to any Loan Document,
the written consent of each Credit Party a party thereto).
(c)Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender; and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
(d)Notwithstanding any provision of this Agreement to the contrary none of the
Lenders or the Borrower will be required to execute assumption or amendment
documents to add a Person as a Subsidiary Guarantor. If Real Property assets are
added to the UAP Properties in accordance with this Agreement and the UAP
Property Owner (and/or any other Subsidiary required to become a Subsidiary
Guarantor pursuant to the definition thereof) is not already a Subsidiary
Guarantor, then such UAP Property Owner and/or other Subsidiary shall be added
as a Subsidiary Guarantor as required by Section 5.13 pursuant to a Joinder
Agreement in the form attached hereto as Exhibit F executed by such owner and
delivered to the Administrative Agent.
SECTION 9.03    Expenses; Indemnity; Damage Waiver
(a)The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, the Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
waivers, workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b)The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee as determined by a court of
law in a final non-appealable judgment, or the failure of the Indemnitee to make
advances pursuant to its Commitment in breach of its obligations hereunder.
(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender's Revolving Loan Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.
(d)To the extent permitted by applicable law, the Borrower and each other Credit
Party shall not assert, and hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as

50

--------------------------------------------------------------------------------




opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.
(e)All amounts due under this Section shall be payable not later than ten days
after written demand therefor.
SECTION 9.04    Successors and Assigns
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to a natural Person, any
Credit Party or any Affiliate or Subsidiary of any Credit Party) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
(A) the Borrower, provided that (i) no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
a Default has occurred and is continuing, any other assignee, and (ii) such
consent shall be deemed granted unless Borrower objects within five (5) Business
Days of a receipt of written notice of the proposed assignment;
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and
(C) the Issuing Bank with respect to any assignment by a Revolving Lender.
Provided, no consent of the Borrower, Administrative Agent or the Issuing Bank
shall be required in connection with any assignment to an entity acquiring, or
merging with, a Lender.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000.00 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Default has occurred and is
continuing and such consent shall not be unreasonably withheld;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;  
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.00; and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

51

--------------------------------------------------------------------------------




(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender's rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (d) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided
that, except in the case of a Participant asserting any right of set-off
pursuant to Section 9.08., no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(d)A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.
(e)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05    Survival
All covenants, agreements, representations and warranties made by the Borrower
and each other Credit Party herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default

52

--------------------------------------------------------------------------------




or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
SECTION 9.06    Counterparts; Integration; Effectiveness; Joint and Several
(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
(b)This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.
(c)Except as provided in Section 4.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
(d)Each Person constituting the general partner of Borrower shall be bound
jointly and severally with one another to make, keep, observe and perform the
representations, warranties, covenants, agreements, obligations and liabilities
imposed by this Agreement and the other Loan Documents upon the “Borrower.”
(e)The Borrower agrees that it shall never be entitled to be subrogated to any
of the Administrative Agent’s or any Lender’s rights against any Credit Party or
other Person or any collateral or offset rights held by the Administrative Agent
or the Lenders for payment of the Loans until the full and final payment of the
Loans and all other obligations incurred under the Loan Documents and final
termination of the Lenders’ obligations, if any, to make further advances under
this Agreement or to provide any other financial accommodations to any Credit
Party.
SECTION 9.07    Severability
Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
SECTION 9.08    Right of Setoff
If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized, upon the prior consent of the
Administrative Agent or the Required Lenders, at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits of Borrower (general or special, time or demand, provisional or final,
but excluding any funds held by the Borrower on behalf of tenants or other third
parties) at any time held and other obligations at any time owing by such Lender
or Affiliate to or for the credit or the account of Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Borrower after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York. Notwithstanding the foregoing choice of law,
provisions of Federal law and the law of such other jurisdiction(s) shall apply
in defining the terms Hazardous Materials, Environmental Laws and Legal
Requirements applicable to the Property as such terms are used in this Loan
Agreement and the other Loan Documents.
(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the state and federal courts
in Boston, Massachusetts and in New York, New York, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and

53

--------------------------------------------------------------------------------




may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.
(c)The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
SECTION 9.12    Confidentiality
Each of the Administrative Agent, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates' directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority and any applicable ratings agency, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the
Borrower, (h) to any Person in connection with any Hedging Agreement, or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from any Credit Party relating to
the Credit Party or its business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party; provided that, in
the case of information received from any Credit Party after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 9.13    Interest Rate Limitation
If at any time there exists a maximum rate of interest which may be contracted
for, charged, taken, received or reserved by the Lenders in accordance with
applicable law (the “Maximum Rate”), then notwithstanding anything herein to the
contrary, at any time the interest applicable to any Loan, together with all
fees, charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed such Maximum Rate,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been paid in
respect of such Loan but were not payable as result of the operation of this
Section shall be cumulated and the interest and Charges payable to the Lenders
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon

54

--------------------------------------------------------------------------------




at the Federal Funds Effective Rate to the date of repayment, shall have been
received by the Lenders. If, for any reason whatsoever, the Charges paid or
received on the Loans produces a rate which exceeds the Maximum Rate, the
Lenders shall credit against the principal of the Loans (or, if such
indebtedness shall have been paid in full, shall refund to the payor of such
Charges) such portion of said Charges as shall be necessary to cause the
interest paid on the Loans to produce a rate equal to the Maximum Rate. All sums
paid or agreed to be paid to the holders of the Loans for the use, forbearance
or detention of the Loans shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread in equal parts throughout the full
term of this Agreement, so that the interest rate is uniform throughout the full
term of this Agreement. The provisions of this Section shall control all
agreements, whether now or hereafter existing and whether written or oral,
between the parties hereto. Without notice to the Borrower or any other person
or entity, the Maximum Rate, if any, shall automatically fluctuate upward and
downward as and in the amount by which such maximum nonusurious rate of interest
permitted by applicable law fluctuates.
SECTION 9.14    USA PATRIOT Act
Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each other Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the Act. The
Borrower shall, and shall cause each Subsidiary to, provide such information and
take such actions as are reasonably requested by the Administrative Agent or any
Lender to assist the Administrative Agent and the Lenders in maintaining
compliance with the PATRIOT Act.
SECTION 9.15    Fiduciary Duty/No Conflicts
The Administrative Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Credit Parties, their stockholders and/or their
affiliates. Each Credit Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Credit Party, its stockholders or its affiliates, on the other. The Credit
Parties acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Credit Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Credit Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Credit Party except the obligations expressly set
forth in the Credit Documents and (y) each Lender is acting hereunder solely as
principal and not as the agent or fiduciary of any Credit Party, its management,
stockholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Credit Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading thereto
in its capacity as a Lender.
SECTION 9.16    Starwood Preferred Equity
The Lenders hereby acknowledge the execution by the Parent and the OP of the
various Starwood Documents and acknowledge that the execution of the Starwood
Documents, the issuance of the Preferred Units (as defined in the Starwood
Documents) and the Series A Preferred Shares (as defined in the Starwood
Documents) and the acceptance of the preferred equity investment in the OP
evidenced by the Starwood Documents does not violate any term or condition of
this Agreement or constitute an Event of Default hereunder. The foregoing
confirmation shall not be deemed to (a) waive all future compliance and/or
performance by the Borrower and the Guarantor of all and singular the terms and
conditions of the Credit Agreement and each other Loan Document including any
Change in Control as a result of a breach of clause (d) of the definition
thereof, or (b) waive or limit in any way any of the powers, rights and remedies
of the Administrative Agent and the Lenders under the Loan Documents as a result
of any Default or Event of Default occurring on or after the date hereof.
[Signature Pages Follow]

55

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership
 
By:
GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC., a Maryland corporation, its General
Partner
 
 
By:
/s/ Joseph E. Miller
 
 
Name:
Joseph E. Miller
 
 
Title:
Chief Financial Officer


56

--------------------------------------------------------------------------------






The Parent joins in the execution of this Agreement to evidence its agreement to
the provisions of Sections 5.01, 5.15, 6.05 and 6.07 of this Agreement.
GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC., a Maryland corporation
 
 
 
By:
/s/ Joseph E. Miller
 
 
 
Joseph E. Miller
 
 
 
Chief Financial Officer


57

--------------------------------------------------------------------------------






Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership, L.P.
KEYBANK, NATIONAL ASSOCIATION, individually and as Administrative Agent,
Swingline Lender and Issuing Bank
 
 
 
By:
/s/ Christopher T. Neil
 
 
Name:
Christopher T. Neil
 
 
Title:
Vice President


58

--------------------------------------------------------------------------------






Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership, L.P.
BANK OF AMERICA, N.A.
 
 
 
By:
/s/ Dennis Kwan
 
 
Name:
Dennis Kwan


 
 
Title:
Vice President
 
 
 
 
 
 
Address:
Bank of America, N.A.
555 California Street, 6th Floor
CA5-705-06-11
San Francisco, CA 94104
Telecopy No.:(415) 913-3262
 
 
 
 
 
 
 
 
 


59

--------------------------------------------------------------------------------






Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership, L.P.
FIFTH THIRD BANK, an Ohio banking corporation
 
 
 
By:
/s/ Matthew Rodgers
 
 
Name:
Matthew Rodgers
 
 
Title:
Vice President
 
 
 
 
 
 
Address:
Fifth Third Bank
2029 Century Park East, Suite 1010
Los Angeles, CA 90067
Telecopy No.:(310) 734-5154


 
 
 
 
 
 
 
 
 


60

--------------------------------------------------------------------------------






Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership, L.P.
SUNTRUST BANK
 
 
 
By:
/s/ Michael L. Kauffman
 
 
Name:
Michael L. Kauffman
 
 
Title:
Senior Vice President
 
 
 
 
 
 
Address:
SunTrust Bank
8330 Boone Blvd.
Vienna, VA 22182
Telecopy No.:(703) 442-4972
 
 
 
 
 
 
 
 
 


61

--------------------------------------------------------------------------------








Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership, L.P.
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
By:
/s/ Kevin A. Stacker
 
 
Name:
Kevin A. Stacker
 
 
Title:
Senior Vice President
 
 
 
 
 
 
Address:
Wells Fargo Bank
1800 Century Park East, Suite 1200
Los Angeles, CA 90067
Telecopy No.:(310) 789-3733
 
 
 
 
 
 
 
 
 


62

--------------------------------------------------------------------------------






Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership, L.P.
BMO HARRIS BANK N.A.
 
 
 
By:
/s/ Lloyd Baron
 
 
Name:
Lloyd Baron
 
 
Title:
Vice President
 
 
 
 
 
 
Address:
BMO Harris Bank N.A.
100 High Street, 26th Floor
Boston, MA 02110
Telecopy No.:(617) 960-2392
 
 
 
 
 
 
 
 
 


63

--------------------------------------------------------------------------------






Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership, L.P.
SUMITOMO MITSUI BANKING CORPORATION
 
 
 
By:
/s/ William Karl
 
 
Name:
William Karl
 
 
Title:
General Manager
 
 
 
 
 
 
Address:
Sumitomo Mitsui Banking Corporation, NY Branch
277 Park Avenue
New York, NY 10172
Telecopy No.:(212) 224-4887
 
 
 
 
 
 
 
 
 


64

--------------------------------------------------------------------------------






Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership, L.P.
JPMORGAN CHASE BANK, N.A.
 
 
 
By:
/s/ Elizabeth R. Johnson
 
 
Name:
Elizabeth R. Johnson
 
 
Title:
Authorized Officer
 
 
 
 
 
 
Address:
JPMorgan Chase Bank, N.A.
201 N. Central Ave., AZ1-1240
Phoenix, AZ 85004
Telecopy No.:(602) 221-1814
 
 
 
 
 
 
 
 
 


65

--------------------------------------------------------------------------------






Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership, L.P.
US BANK NATIONAL ASSOCIATION, a national banking association
 
 
 
By:
/s/ Brian Bergfield
 
 
Name:
Brian Bergfield
 
 
Title:
Vice President
 
 
 
 
 
 
Address:
US Bank NA
633 W. Fifth St., 29th Floor
Los Angeles, CA 90071
Telecopy No.:(213) 615-6792
 
 
 
 
 
 
 
 
 


66

--------------------------------------------------------------------------------








Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership, L.P.
GOLDMAN SACHS BANK USA
 
 
 
By:
/s/ Ryan Durkin
 
 
Name:
Ryan Durkin
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
Address:
Goldman, Sachs & Co.
30 Hudson Street, 5th Floor
Jersey City, NJ 07302
Telecopy No.:(212) 934-3921
 
 
 
 
 
 
 
 
 


67

--------------------------------------------------------------------------------






Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership, L.P.
CAPITAL ONE, NATIONAL ASSOCIATION
 
 
 
By:
/s/ Frederick H. Denecke
 
 
Name:
Frederick H. Denecke
 
 
Title:
Senior Vice President
 
 
 
 
 
 
Address:
Capital One, N.A.
1680 Capital One Drive, 10th Floor
McLean, VA 22102
Telecopy No.:(703) 720-2023
 
 
 
 
 
 
 
 
 


68

--------------------------------------------------------------------------------






ACKNOWLEDGED AS TO THE PROVISIONS OF THE DEFINITION OF ‘CHANGE IN CONTROL”, THE
REQUIREMENTS OF SECTIONS 5.15(e) AND (f), AND THE CONFIRMATIONS SET FORTH IN
SECTION 9.15:




 
SPT GRIFFIN HOLDINGS, LLC
 
By:
/s/ Andrew J. Sossen
Name:
Andrew J. Sossen
Title:
COO




69

--------------------------------------------------------------------------------






SCHEDULE 2.01
Lender
Revolving Commitment
Term Commitment
Revolving Loan Applicable Percentage/Term Loan Applicable Percentage/Applicable
Percentage
KeyBank, National Association
$54,824,561.40
$70,175,438.60
10.96491228%
Bank of America, N.A.
$54,824,561.40
$70,175,438.60
10.96491228%
Fifth Third Bank
$54,824,561.40
$70,175,438.60
10.96491228%
BMO Harris Bank N.A.
$54,824,561.40
$70,175,438.60
10.96491228%
Capital One, National Association
$54,824,561.40
$70,175,438.60
10.96491228%
SunTrust
$50,438,596.50
$64,561,403.50
10.08771930%
Wells Fargo Bank, National Association
$50,438,596.50
$64,561,403.50
10.08771930%
JPMorgan Chase Bank, N.A.
$43,859,649.13
$56,140,350.87
8.77192982%
Sumitomo Mitsui Banking Corporation
$32,894,736.84
$42,105,263.16
6.57894737%
U.S. Bank, N.A.
$32,894,736.84
$42,105,263.16
6.57894737%
Goldman Sachs Bank USA
$15,350,877.19
$19,649,122.81
3.07017544%
 
 
 
 
Total
$500,000,000
$640,000,000
100.00000000%








70